EXHIBIT 10.1

$400,000,000

CREDIT AGREEMENT

among

PNM RESOURCES, INC.,

as the initial Borrower,

THE LENDERS IDENTIFIED HEREIN,

BANK OF AMERICA, N.A.,

as Administrative Agent

AND

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

DATED AS OF NOVEMBER 15, 2004

 

BANC OF AMERICA SECURITIES LLC

and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Co-Book Managers

--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION 1  DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Definitions.

1

1.2

Computation of Time Periods and Other Definitional Provisions.

20

1.3

Accounting Terms/Calculation of Financial Covenants.

20

1.4

Time.

21

1.5

Rounding of Financial Covenants.

21

1.6

References to Agreements and Requirement of Laws.

21

1.7

Letter of Credit Amounts.

21

SECTION 2  CREDIT FACILITY

21

2.1

Revolving Loans.

21

2.2

Letter of Credit Subfacility.

24

2.3

Continuations and Conversions.

32

2.4

Minimum Amounts.

33

2.5

Extension Option.

33

2.6

Designation of TNMP and First Choice as Borrowers.

33

2.7

Evidence of Debt.

35

SECTION 3  GENERAL PROVISIONS APPLICABLE TO REVOLVING LOANS

36

3.1

Interest.

36

3.2

Payments Generally.

36

3.3

Prepayments.

38

3.4

Fees.

38

3.5

Payment in full at Maturity.

39

3.6

Computations of Interest and Fees.

40

3.7

Pro Rata Treatment.

40

3.8

Sharing of Payments.

41

3.9

Capital Adequacy.

42

3.10

Eurodollar Provisions.

42

3.11

Illegality.

42

3.12

Requirements of Law; Reserves on Eurodollar Loans.

43

3.13

Taxes.

43

3.14

Compensation.

46

3.15

Determination and Survival of Provisions.

47

SECTION 4  CONDITIONS PRECEDENT TO CLOSING

47

4.1

Closing Conditions.

47

SECTION 5  CONDITIONS TO ALL EXTENSIONS OF CREDIT

50

5.1

Funding Requirements.

50

SECTION 6  REPRESENTATIONS AND WARRANTIES

51

6.1

Organization and Good Standing.

51

6.2

Due Authorization.

51

6.3

No Conflicts.

51

6.4

Consents.

52

6.5

Enforceable Obligations.

52

6.6

Financial Condition.

52

6.7

No Material Change.

52

6.8

No Default.

53

--------------------------------------------------------------------------------


6.9

Litigation.

53

6.10

Taxes.

53

6.11

Compliance with Law.

53

6.12

ERISA.

53

6.13

Use of Proceeds; Margin Stock.

54

6.14

Government Regulation.

55

6.15

Solvency.

55

6.16

Disclosure.

55

6.17

Environmental Matters.

55

6.18

Material Leases.

56

6.19

Material Lease Interest Payments and Discount Rate.

56

SECTION 7  AFFIRMATIVE COVENANTS

56

7.1

Information Covenants.

56

7.2

Financial Covenants.

59

7.3

Preservation of Existence and Franchises.

59

7.4

Books and Records.

60

7.5

Compliance with Law.

60

7.6

Payment of Taxes and Other Indebtedness.

60

7.7

Insurance.

60

7.8

Performance of Obligations.

60

7.9

Use of Proceeds.

61

7.10

Audits/Inspections.

61

7.11

Ownership of Certain Subsidiaries.

61

SECTION 8  NEGATIVE COVENANTS

61

8.1

Nature of Business.

61

8.2

Consolidation and Merger.

61

8.3

Sale or Lease of Assets.

62

8.4

Affiliate Transactions.

62

8.5

Liens.

62

8.6

Accounting Changes.

64

8.7

Burdensome Agreements.

64

SECTION 9  EVENTS OF DEFAULT

64

9.1

Events of Default.

64

9.2

Acceleration; Remedies.

67

9.3

Allocation of Payments After Event of Default.

68

SECTION 10  AGENCY PROVISIONS

69

10.1

Appointment and Authorization of Administrative Agent.

69

10.2

Delegation of Duties.

69

10.3

Liability of Administrative Agent.

70

10.4

Reliance by Administrative Agent.

70

10.5

Notice of Default.

71

10.6

Credit Decision; Disclosure of Information by the Administrative Agent.

71

10.7

Indemnification of Administrative Agent.

71

10.8

Administrative Agent in its Individual Capacity.

72

10.9

Successor Administrative Agent.

72

10.10

Administrative Agent May File Proofs of Claim.

73

10.11

Other Agents; Arrangers and Managers.

74

--------------------------------------------------------------------------------


SECTION 11  MISCELLANEOUS

74

11.1

Notices and Other Communications; Facsimile Copies.

74

11.2

Right of Set‑Off.

76

11.3

Successors and Assigns.

76

11.4

No Waiver; Remedies Cumulative.

80

11.5

Attorney Costs, Expenses, Taxes and Indemnification by Borrowers.

80

11.6

Amendments, Waivers and Consents.

81

11.7

Counterparts.

83

11.8

Headings.

83

11.9

Survival of Indemnification and Representations and Warranties.

83

11.10

Governing Law; Venue; Service.

83

11.11

Waiver of Jury Trial; Waiver of Consequential Damages.

84

11.12

Severability.

84

11.13

Further Assurances.

84

11.14

Confidentiality.

84

11.15

Entirety.

85

11.16

Binding Effect; Continuing Agreement.

85

11.17

Regulatory Statement.

86

11.18

USA Patriot Act Notice.

86

11.19

Acknowledgment.

86

--------------------------------------------------------------------------------


SCHEDULES

Schedule 1.1(a)                Pro Rata Shares
Schedule 6.18                  Material Leases
Schedule 6.19                  Material Lease Interest Payments and Discount
Rate
Schedule 11.1                  Notices

EXHIBITS

Exhibit 1.1A                    Form of Guaranty Agreement
Exhibit 1.1B                    Form of Joinder Agreement
Exhibit 2.1(b)                  Form of Notice of Borrowing
Exhibit 2.1(e)                  Form of Note
Exhibit 2.3                      Form of Notice of Continuation/Conversion
Exhibit 7.1(c)                  Form of Compliance Certificate
Exhibit 11.3(b)                Form of Assignment and Assumption

--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this "Credit Agreement") is entered into as of  November
15, 2004 among PNM RESOURCES, INC., a New Mexico corporation (the "Company") ,
the Lenders and BANK OF AMERICA, N.A., as Administrative Agent.

RECITALS

WHEREAS, the Company has requested the Lenders to provide a senior credit
facility in an aggregate principal amount of $400,000,000; and

WHEREAS, the Lenders party hereto have agreed to make the requested senior
credit facility available on the terms and conditions hereinafter set forth.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.1       Definitions.

The following terms shall have the meanings specified herein unless the context
otherwise requires.  Defined terms herein shall include in the singular number
the plural and in the plural the singular:

"Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable
Percentage.

"Administrative Agent" means Bank of America or any successor administrative
agent appointed pursuant to Section 10.9.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account with as the Administrative Agent may from time to time notify the
Company and the Lenders.

"Administrative Fees" has the meaning set forth in Section 3.4(d).

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

--------------------------------------------------------------------------------


"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person.  A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

"Agent-Related Persons" means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

"Applicable Percentage" means, for Eurodollar Loans, L/C Fees, Commitment Fees
and Utilization Fees, the appropriate applicable percentages, in each case
(subject to the exception  indicated below) corresponding to the Debt Rating in
effect as of the most recent Calculation Date as shown below:

Pricing Level

Debt Rating*

Applicable Percentage for Eurodollar Loans and L/C Fees

Applicable Percentage for Commitment Fees

Applicable Percentage for Utilization Fees

I

> A-/A3

0.500%

0.100%

0.125%

II

BBB+/Baa1

0.625%

0.125%

0.125%

III

BBB/Baa2

0.875%

0.175%

0.125%

IV

BBB-/Baa3

1.000%

0.225%

0.125%

V

BBB-/Ba1
BB+/Baa3

1.125%

0.250%

0.125%

VI

BB+/Ba1

1.250%

0.300%

0.250%

VII

<BB+ or unrated/
<Ba1 or unrated

1.750%

0.450%

0.250%

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*         The Debt Rating of the Company shall be used for purposes of
determining the Applicable Percentages for (a) outstanding Eurodollar Loans and
L/C Fees of the Company and First Choice, (b) Commitment Fees and (c)
Utilization Fees payable with respect to Loans made to the Company and First
Choice.  The Debt Rating of TNMP shall be used for purposes of determining the
Applicable Percentages for (a) outstanding Eurodollar Loans and L/C Fees of TNMP
and (b) Utilization Fees payable with respect to Loans made to TNMP. 

The initial Applicable Percentage will be set one Pricing Level lower than the
Pricing Level that would apply using the Company's Issuer Rating in the pricing
grid above and shall continue to be set one Pricing Level below such Issuer
Rating (including any upgrades or downgrades of such Issuer Rating) until the
earlier of (a) the date that the Company obtains Debt Ratings from each of
Moody's and S&P, (b) the date the TNP Acquisition is consummated and (c) June
30, 2005.  The applicable Pricing Level for Applicable Percentage, as of the
Closing Date, is Pricing Level IV.

--------------------------------------------------------------------------------


After the Issuer Rating is no longer applicable for determining the Applicable
Percentage, as set forth above, the Applicable Percentage shall be determined
based on the applicable Debt Ratings and adjusted on the date one Business Day
after the date on which an applicable Debt Rating is upgraded or downgraded in a
manner which requires a change in the then applicable Pricing Level set forth
above (the date the Debt Ratings begin to apply and each such adjustment date
referred to herein as a "Calculation Date"). If at any time there is a split in
a Person's Debt Rating between S&P and Moody's (unless such split would cause
the Applicable Percentage to be set at Pricing Level V), the Applicable
Percentage shall be determined by the higher of the two Debt Ratings (i.e. the
lower pricing); provided that if the two Debt Ratings are more than one level
apart, the Applicable Percentage shall be based on the Debt Rating which is one
level higher than the lower rating (it being understood, however, when applying
the rule in this proviso, Pricing Level V shall be ignored).  If the applicable
Borrower does not have a Debt Rating from either S&P or Moody's, then, with
respect to that Debt Rating for that Borrower, Pricing Level VII shall apply. 
Each Applicable Percentage shall be effective from one Calculation Date until
the next Calculation Date.  Any adjustment in the Applicable Percentages shall
be applicable to all existing Eurodollar Loans as well as any new Eurodollar
Loans made. 

"Approved Fund" means any Fund that is administered or managed by (a)a Lender,
(b)an Affiliate of a Lender or (c)an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arrangers" means Banc of America Securities LLC and Wachovia Capital Markets
LLC, in each case together with its successors and/or assigns.

"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).

"Authorized Officer" means any of the president, chief executive officer, chief
financial officer or treasurer of the Company.

"Bank of America" means Bank of America, N.A., together with its successors
and/or assigns.

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its "prime rate" (the "Prime Rate").  The Prime Rate is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent's costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

--------------------------------------------------------------------------------


"Base Rate Loan" means any Revolving Loan bearing interest at a rate determined
by reference to the Base Rate.

"Borrowers" means (a) the Company and (b) subject to compliance with Section
2.6, First Choice and TNMP, and "Borrower" means any one of them.

"Borrower Obligations" means, with respect to each Borrower, without
duplication, all of the obligations of such Borrower to the Lenders and the
Administrative Agent, whenever arising, under this Credit Agreement, the Notes,
or any of the other Credit Documents.

"Borrowing" means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.1.

"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in New York, New York or Charlotte, North Carolina;
provided that in the case of Eurodollar Loans such day is also a day on which
dealings are conducted by and between banks in the London interbank market.

"Capital Stock" means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.

"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable L/C Issuer.

--------------------------------------------------------------------------------


"Change of Control" means the occurrence of any of the following:  (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all Capital Stock that such person or group has the
right to acquire (such right, an "option right"), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of  twenty-five (25%) of the Capital Stock of the Company entitled
to vote for members of the board of directors or equivalent governing body of
the Company on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (c) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Company, or control over the Voting Stock of the Company on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing twenty-five
(25%)  or more of the combined voting power of such Voting Stock.

"Closing Date" means the date of this Credit Agreement, which is the first date
all the conditions precedent in Section 5.1 are satisfied or waived in
accordance with Section 5.1.

"Code" means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

"Commitment" means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.1 and (b) fund or purchase
Participation Interests in L/C Obligations pursuant to Section 2.2, in an
aggregate principal amount at any one time outstanding not to exceed such
Lender's Pro Rata Share of the Revolving Committed Amount as set forth opposite
such Lender's name on Schedule 1.1(a) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.

--------------------------------------------------------------------------------


"Company" means PNM Resources, Inc., a New Mexico corporation, together with its
successors and permitted assigns.

"Compensation Period" has the meaning set forth in Section 3.2(c)(ii).

"Compliance Certificate" means a fully completed and duly executed officer's
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.

"Consolidated Capitalization" means, with respect to any Person, the sum of (a)
all of the shareholders' equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) 75% of the outstanding principal
amount of Specified Securities of such Person and its Subsidiaries.

"Consolidated EBITDA" means, with respect to any Person for any period, an
amount equal to (a) Consolidated Net Income (excluding any extraordinary gains
and extraordinary losses) for such period plus (b) an amount which in the
determination of Consolidated Net Income for such period was deducted for
(i) Consolidated Interest Expense, (ii) income tax expense, (iii) depreciation
expense and (iv) amortization expense plus (c) non-cash items reducing
Consolidated Net Income for such period less (d) non-cash items increasing
Consolidated Net Income for such period.

"Consolidated Indebtedness" means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b)the outstanding principal amount of stranded cost securitization bonds of
such Person and its Subsidiaries minus (c) an amount equal to the lesser of (i)
75% of the outstanding principal amount of Specified Securities of such Person
and its Subsidiaries or (ii) 10% of Consolidated Capitalization (calculated
assuming clause (i) above is applicable).

"Consolidated Interest Expense" means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, an amount equal to total
interest expense of such Person and its Subsidiaries for such period (including,
without limitation, all such interest expense accrued or capitalized during such
period, whether or not actually paid during such period), as determined in
accordance with GAAP.

"Consolidated Net Income" means, with respect to any Person, the consolidated
net income of such Person and its Subsidiaries, as determined in accordance with
GAAP.

"Contingent Obligation" means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the "primary obligation") of another Person (the "primary
obligor"), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Company and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person's liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).

--------------------------------------------------------------------------------


"Covenant Compliance Worksheet" shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).

"Credit Agreement" has the meaning set forth in the Preamble hereof.

"Credit Documents" means this Credit Agreement, the Notes, any Guaranty
Agreement, any Joinder Agreement, any Notice of Borrowing, any Notice of
Continuation/Conversion, and any other document, agreement or instrument entered
into or executed in connection with the foregoing.

"Credit Exposure" has the meaning set forth in the definition of "Required
Lenders".

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Debt Rating" means, with respect to the Company or TNMP, as applicable, the
long term unsecured senior non-credit enhanced debt rating of such Person by S&P
and Moody's.

"Debtor Relief Laws" means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

"Default Rate" means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).

"Defaulting Lender" means, at any time, any Lender that, (a) has failed to make
a Revolving Loan or purchase or fund a Participation Interest (but only for so
long as such Revolving Loan is not made or such Participation Interest is not
purchased or funded), (b) has failed to pay to the Administrative Agent or any
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement (but only for so long as such amount has not been repaid) or (c) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official.

--------------------------------------------------------------------------------


"Dollars" and "$" means dollars in lawful currency of the United States of
America.

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent, each L/C Issuer and the Company (such approval not to
be unreasonably withheld or delayed); provided that (i) the Company's consent is
not required during the existence and continuation of a Default or an Event of
Default, (ii) approval by the Company shall be deemed given if no objection is
received by the assigning Lender and the Administrative Agent from the Company
within five Business Days after notice of such proposed assignment has been
delivered to the Company and (iii) neither the Company nor any Subsidiary or
Affiliate of the Company shall qualify as an Eligible Assignee.

"Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, "Claims"),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.

"Environmental Laws" shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

--------------------------------------------------------------------------------


"ERISA Affiliate" means, with respect to any Borrower, any Person (including any
trade or business, whether or not incorporated) that would be deemed to be under
"common control" with, or a member of the same "controlled group" as, such
Borrower or any of its Subsidiaries, within the meaning of Sections 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.

"ERISA Event" means, with respect to any Borrower: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by such Borrower, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan, or the receipt by such Borrower, any of its Subsidiaries or
any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA, (c) the
distribution by such Borrower, any of its Subsidiaries or any ERISA Affiliate
under Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan
or the taking of any action to terminate any Plan, (d) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by such
Borrower, any of its Subsidiaries or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (e) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against such Borrower, any of its Subsidiaries or any
ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed within
thirty (30) days, (f) the imposition upon such Borrower, any of its Subsidiaries
or any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of such
Borrower, any of its Subsidiaries or any ERISA Affiliate as a result of any
alleged failure to comply with the Code or ERISA in respect of any Plan, (g) the
engaging in or otherwise becoming liable for a nonexempt Prohibited Transaction
by such Borrower, any of its Subsidiaries or any ERISA Affiliate, (h) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which such Borrower, any of its Subsidiaries or any ERISA Affiliate may
be directly or indirectly liable, (i) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if such Borrower, any of its Subsidiaries or any ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of such
sections or (j) the withdrawal of such Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a play year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan.

"Eurodollar Loan" means a Revolving Loan bearing interest based at a rate
determined by reference to the Adjusted Eurodollar Rate.

--------------------------------------------------------------------------------


"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
("BBA LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the "Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the commencement of such Interest Period.

"Event of Default" has the meaning set forth in Section 9.1.

"Exchange Act" means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

"Fee Letters" means those certain letter agreements, each dated as of October
19, 2004, among (a) the Company, Bank of America and Banc of America Securities
LLC and (b) the Company, Wachovia Bank, N.A. and Wachovia Capital Markets LLC,
in each case as amended, modified, supplemented or restated from time to time.

"Financial Officer" means the chief financial officer, vice president-finance,
principal accounting officer or treasurer of a Borrower.

"First Choice" means First Choice Power Special Purpose, L.P., a Texas limited
partnership.

"First Choice Guarantor Event of Default" means, if the Company guaranties the
Borrower Obligations of First Choice, an Event of Default with respect to the
Company.

"First Mortgage Bonds" means those first mortgage bonds issued pursuant to the
FMB Indenture. 

--------------------------------------------------------------------------------


"Fiscal Quarter" means each of the calendar quarters ending as of the last day
of each March, June, September and December.

"Fiscal Year" means the calendar year ending December 31.

"Fleet Accounts Receivable Securization" means the electric and gas accounts
receivable securitization program that was approved by the New Mexico Public
Regulation Commission in Case 3838 and was executed by PSNM and Fleet National
Bank (or an Affiliate thereof) on April 8, 2003.

"FMB Indenture" means the Indenture of Mortgage and Deed of Trust, dated as of
June 1, 1947, between PSNM and The Bank of New York (formerly Irving Trust
Company), as trustee thereunder, as supplemented and amended.

"Foreign Lender" has the meaning set forth in Section 3.13(f).

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.

"Government Acts" has the meaning set forth in Section 2.2(k).

"Governmental Authority" means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including, without limitation, any state dental board)
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

"Granting Lender" has the meaning specified in Section 11.3(g).

"Guarantor Event of Default" means either (a) a First Choice Guarantor Event of
Default or (b) a TNMP Guarantor Event of Default.

"Guaranty Agreement" means any Guaranty Agreement substantially in the form of
Exhibit 1.1A that is executed and delivered by the Company pursuant to Section
2.6.

--------------------------------------------------------------------------------


"Hazardous Substances" means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

            "Hedging Agreements" means, collectively, interest rate protection
agreements, equity index agreements, foreign currency exchange agreements,
option agreements or other interest or exchange rate or commodity price hedging
agreements (other than forward contracts for the delivery of power or gas
written by a Borrower to its jurisdictional and wholesale customers in the
ordinary course of business).

"Indebtedness" means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers' acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
obligations, contingent or otherwise, under the Material Leases, (l) all
Specified Securities and (m) all indebtedness referred to in clauses (a) through
(l) above secured by any Lien on any property or asset owned or held by such
Person regardless of whether the indebtedness secured thereby shall have been
assumed by such Person or is nonrecourse to the credit of such Person.

"Indemnified Liabilities" has the meaning set forth in Section 11.5(b).

--------------------------------------------------------------------------------


"Indemnitees" has the meaning set forth in Section 11.5(b).

"Insured Series First Mortgage Bonds" means First Mortgage Bonds in the
aggregate principal amount of $65,000,000 pledged by PSNM to secure guarantees
of $65,000,000 principal amount of pollution control revenue bonds issued by the
City of Farmington, New Mexico, for the benefit of PSNM, which pollution control
revenue bonds are also supported by a municipal bond insurance policy issued by
AMBAC Indemnity Corporation.

"Interest Payment Date" means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each Fiscal Quarter and the Maturity Date.

"Interest Period" means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)        no Interest Period shall extend beyond the Maturity Date.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Rating" means the rating assigned to the Company by S&P which is
referenced as the "corporate credit rating" of the Company by S&P.

"Joinder Agreement" means any Joinder Agreement substantially in the form of
Exhibit 1.1B that is executed and delivered by TNMP or First Choice, as
applicable, pursuant to Section 2.6.

--------------------------------------------------------------------------------


"Laws" means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof, the renewal or increase of
the amount thereof or any extension of credit resulting from a drawing
thereunder that has not been reimbursed.

"L/C Fees" has the meaning set forth in Section 3.4(c).

"L/C Fronting Fee" has the meaning set forth in Section 2.2(i).

"L/C Issuer" means either of Bank of America or Wachovia Bank, National
Association, in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

"L/C Obligations" means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

"Lender" means any of the Persons identified as a "Lender" on the signature
pages hereto, any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof and any Person which becomes a
Lender pursuant to Section 2.1(f), together with their successors and permitted
assigns.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

"Letter of Credit" means any standby letter of credit issued hereunder.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

--------------------------------------------------------------------------------


"Letter of Credit Expiration Date" means the day that is ten days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

"Letter of Credit Sublimit" means an amount equal to FIFTY MILLION DOLLARS
($50,000,000).  The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Committed Amount.

"Lien" means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

"Mandatory Borrowing" has the meaning set forth in Section 2.2(d).

"Margin Stock" has the meaning ascribed to such term in Regulation U.

"Material Adverse Change" means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Company and its Subsidiaries, taken as a whole.

"Material Adverse Effect" means, with respect to any Borrower, a material
adverse effect upon (a) the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of such
Borrower and its Subsidiaries, taken as a whole, (b) the ability of such
Borrower or any of its Subsidiaries to perform its obligations under this Credit
Agreement or any of the other Credit Documents or (c) the legality, validity or
enforceability of this Credit Agreement or any of the other Credit Documents or
the rights and remedies of the Administrative Agent and the Lenders hereunder
and thereunder.

"Material Lease" means any lease to PSNM of its leasehold interests in (i) Unit
1 or Unit 2, and related common facilities, of the Palo Verde Nuclear Generating
Station or (ii) the electric transmission line, and related facilities, known as
the Eastern Interconnection Project, including, without limitation, any lease
set forth on Schedule 6.18 hereto.

"Maturity Date" means November 15, 2009 or, with respect to some or all of the
Lenders if such date is extended pursuant to Section 2.5, November 15, 2010.

"Moody's" means Moody's Investors Service, Inc. and its successors.

--------------------------------------------------------------------------------


"Multiemployer Plan" means, with respect to any Borrower, any "multiemployer
plan" within the meaning of Section 4001(a)(3) of ERISA to which such Borrower,
any of its Subsidiaries or any ERISA Affiliate makes, is making or is obligated
to make contributions or has made or been obligated to make contributions.

"Multiple Employer Plan" means, with respect to any Borrower, a Single Employer
Plan to which such Borrower, any of its Subsidiaries or any ERISA Affiliate and
at least one employer other than such Borrower, any of its Subsidiaries or any
ERISA Affiliate are contributing sponsors.

"Nonrenewal Notice Date" has the meaning set forth in Section 2.2(b)(iii).

"Notes" means the promissory notes of each of the Borrowers in favor of each of
the Lenders evidencing the Revolving Loans made to such Borrower provided
pursuant to Section 2.1, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time and as evidenced in the form of Exhibit 2.1(e).

"Notice of Borrowing" means a request by a Borrower for a Revolving Loan in the
form of Exhibit 2.1(b).

"Notice of Continuation/Conversion" means a request by a Borrower to continue an
existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.

"Other Taxes" has the meaning set forth in Section 3.13(b).

"PBGC" means the Pension Benefit Guaranty Corporation and any successor thereto.

"Participant" has the meaning set forth in Section 11.3(d).

"Participation Interest" means (a) the purchase by a Lender of a participation
in Letters of Credit or L/C Obligations as provided in Section 2.2 or (b) the
purchase by a Lender of a participation in any Revolving Loan as provided in
Section 3.8.

"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.

"Plan" means, with respect to any Borrower, any "employee benefit plan" (within
the meaning of Section 3(3) of ERISA) which is covered by ERISA and with respect
to which such Borrower, any of its Subsidiaries or any ERISA Affiliate is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an "employer" within the meaning of Section 3(5) of ERISA.

"Preferred Stock" means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.

--------------------------------------------------------------------------------


"Prime Rate" has the meaning set forth in the definition of Base Rate in this
Section 1.1.

"Pro Rata Share" means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Revolving Committed Amount at
such time; provided that if the Commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 9.2 or otherwise, then the Pro Rata Share of
each Lender shall be determined based on such Lender's percentage ownership of
the sum of the aggregate amount of outstanding Revolving Loans plus the
aggregate amount of outstanding L/C Obligations.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 1.1(a) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

"Prohibited Transaction" means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.

"Property" means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

"PSNM" means Public Service Company of New Mexico, a New Mexico corporation.

"Register" has the meaning set forth in Section 11.3(c).

"Regulations T, U and X" means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

"Reportable Event" means (a) any "reportable event" within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such "reportable event"
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.

--------------------------------------------------------------------------------


"Required Lenders" means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time.  For
purposes of the preceding sentence, the term "Credit Exposure" as applied to
each Lender shall mean (a) at any time prior to the termination of the
Commitments, the Pro Rata Share of such Lender of the Revolving Committed Amount
multiplied by the Revolving Committed Amount and (b) at any time after the
termination of the Commitments, the sum of (i) the principal balance of the
outstanding Revolving Loans of such Lender plus (ii) such Lender's Participation
Interests in the face amount of the outstanding Letters of Credit.

"Requirement of Law" means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.

"Responsible Officer" means, with respect to any Borrower, the president, the
chief executive officer, the co-chief executive officer, the chief financial
officer, any executive officer, vice president-finance, principal accounting
officer or treasurer of such Borrower, and any other officer or similar official
thereof responsible for the administration of the obligations of such Borrower
in respect of this Credit Agreement and the other Credit Documents.

"Restricted Payment" means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person.

"Revolving Committed Amount" means FOUR HUNDRED MILLION DOLLARS ($400,000,000)
or such other amount, as it may be reduced from time to time in accordance with
Section 2.1(d)or increased pursuant to Section 2.1(f).

"Revolving Loans" or "Loans" has the meaning set forth in Section 2.1(a).

"S&P" means Standard & Poor's Rating Service, a division of The McGraw-Hill
Companies, Inc. and its successors.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.

--------------------------------------------------------------------------------


"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.

            "SPC" has the meaning set forth in Section 11.3(g).

"Specified Securities" means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as "FELINE PRIDES", "PEPS", "HITS" and "DECS" and generally referred
to as "equity units" and (c) all other securities issued by such Person that are
similar to those described in the forgoing clauses (a) and (b).

            "Subsidiary" means, as to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such person directly or indirectly through Subsidiaries
has more than a 50% equity interest at any time.  Any reference to Subsidiary
herein, unless otherwise identified, shall mean a Subsidiary, direct or
indirect, of the Company.  Any reference to a Subsidiary of the Company herein
shall not include any Subsidiary that is inactive, has minimal or no assets and
does not generate revenues.

"Subsidiary Borrower Sublimit" means, with respect to each of TNMP and First
Choice (to the extent such Person is a Borrower hereunder), the lesser of (a)
ONE HUNDRED MILLION DOLLARS ($100,000,000) and (b) the Revolving Committed
Amount then in effect.

"Taxes" has the meaning set forth in Section 3.13(a).

"TNMP" means Texas-New Mexico Power Company, a Texas corporation.

"TNMP Guarantor Event of Default" means, if the Company guaranties the Borrower
Obligations of TNMP, an Event of Default with respect to the Company.

"TNP Acquisition" means the acquisition by the Company of all of the outstanding
Capital Stock of TNP Enterprises, Inc., a Texas corporation.

--------------------------------------------------------------------------------


"Total Assets" means all assets of a Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.

"Type" means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.

"Unreimbursed Amount" has the meaning specified in Section 2.2(d)(i).

"Unused Revolving Commitment" means, for any date of determination, the amount
by which (a) the aggregate Revolving Committed Amount on such date exceeds (b)
the sum of the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding L/C Obligations on such date.

"Utilization Fees" has the meaning set forth in Section 3.4(b).

"Voting Stock" means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).


1.2       COMPUTATION OF TIME PERIODS AND OTHER DEFINITIONAL PROVISIONS.

For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."  References in this Credit Agreement to "Articles", "Sections",
"Schedules" or "Exhibits" shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.


1.3       ACCOUNTING TERMS/CALCULATION OF FINANCIAL COVENANTS.

Except as otherwise expressly provided herein, all accounting terms used herein
or incorporated herein by reference shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. Notwithstanding
anything to the contrary in this Credit Agreement, for purposes of calculation
of the financial covenants set forth in Section 7.2, all accounting
determinations and computations thereunder shall be made in accordance with GAAP
as in effect as of the date of this Credit Agreement applied on a basis
consistent with the application used in preparing the most recent financial
statements of the Company referred to in Section 4.1(d).  In the event that any
changes in GAAP after such date are required to be applied to the Company, or,
if applicable, TNPM, and would affect the computation of the financial covenants
contained in Section 7.2, such changes shall be followed only from and after the
date this Credit Agreement shall have been amended to take into account any such
changes.

--------------------------------------------------------------------------------


1.4       Time.

All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.


1.5       ROUNDING OF FINANCIAL COVENANTS.

Any financial ratios required to be maintained by a Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.6       REFERENCES TO AGREEMENTS AND REQUIREMENT OF LAWS.

Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.


1.7       LETTER OF CREDIT AMOUNTS.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


SECTION 2

CREDIT FACILITY


2.1       REVOLVING LOANS.

(a)        Revolving Loan Commitment.   Subject to the terms and conditions set
forth herein, each Lender severally agrees to make revolving loans (each a
"Revolving Loan" or "Loan" and collectively the "Revolving Loans" or "Loans") in
Dollars to the Borrowers, at any time and from time to time, during the period
from and including the Closing Date to but not including the Maturity Date (or
such earlier date if the Commitments have been terminated as provided herein);
provided, however, that after giving effect to any Borrowing (i) the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations shall not exceed the Revolving
Committed Amount, (ii) the sum of the principal amount of outstanding Revolving
Loans plus the principal amount of outstanding L/C Obligations of each of TNMP
and First Choice, as applicable, shall not exceed the Subsidiary Borrower
Sublimit for such Person and (iii) with respect to each individual Lender, the
sum of the aggregate principal amount of outstanding Revolving Loans plus the
aggregate principal amount of outstanding L/C Obligations of such Lender shall
not exceed such Lender's Pro Rata Share of the Revolving Committed Amount. 
Subject to the terms of this Credit Agreement (including Section 3.3), the
Borrowers may borrow, repay and reborrow Revolving Loans.

--------------------------------------------------------------------------------


(b)        Method of Borrowing for Revolving Loans.  By no later than 11:00 a.m.
(i) on the date of the requested Borrowing of Revolving Loans that will be Base
Rate Loans and (ii) three Business Days prior to the date of the requested
Borrowing of Revolving Loans that will be Eurodollar Loans, the applicable
Borrower shall telephone the Administrative Agent as well as submit a written
Notice of Borrowing in the form of Exhibit 2.1(b) to the Administrative Agent
setting forth (A) the amount requested, (B) the date of the requested Borrowing,
(C) the Type of Revolving Loan, (D) with respect to Revolving Loans that will be
Eurodollar Loans, the Interest Period applicable thereto, and (E) certification
that such Borrower has complied in all respects with Section 5.  If the
applicable Borrower shall fail to specify (1) an Interest Period in the case of
a Eurodollar Loan, then such Eurodollar Loan shall be deemed to have an Interest
Period of one month or (2) the Type of Revolving Loan requested, then such
Revolving Loan shall be deemed to be a Base Rate Loan.  All Revolving Loans made
on the Closing Date shall be Base Rate Loans.  Thereafter, all or any portion of
the Revolving Loans may be converted into Eurodollar Loans in accordance with
the terms of Section 2.3.

(c)        Funding of Revolving Loans.  Upon receipt of a Notice of Borrowing,
the Administrative Agent shall promptly inform the Lenders as to the terms
thereof.  Each such Lender shall make its Pro Rata Share of the requested
Revolving Loans available to the Administrative Agent in immediately available
funds at the Administrative Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable Notice of Borrowing.  Upon satisfaction
of the conditions set forth in Section 5, the amount of the requested Revolving
Loans will then be made available to the applicable Borrower by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower.

(d)       Reductions of Revolving Committed Amount.  Upon at least three
Business Days' notice, the Company shall have the right to permanently terminate
or reduce the aggregate unused amount of the Revolving Committed Amount at any
time or from time to time; provided that (i) each partial reduction shall be in
an aggregate amount at least equal to $5,000,000 and in integral multiples of
$1,000,000 above such amount and (ii) no reduction shall be made which would
reduce the Revolving Committed Amount to an amount less than the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations.  Any reduction in (or
termination of) the Revolving Committed Amount shall be permanent and may not be
reinstated.

--------------------------------------------------------------------------------


(e)        Notes.  At the request of any Lender, the Revolving Loans made by
such Lender shall be evidenced by duly executed promissory notes of the
applicable Borrowers in favor of such Lender in substantially the form of
Exhibit 2.1(e).  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(f)        Increases of the Revolving Committed Amount.  The Company shall have
the right, upon at least fifteen (15) Business Days' prior written notice to the
Administrative Agent, to increase the Revolving Committed Amount, in one or more
increases, at any time and from time to time after the Closing Date, subject,
however, in any such case, to satisfaction of the following conditions
precedent:

(i)         no Default or Event of Default shall have occurred and be continuing
on the date on which such increase is to become effective;

(ii)        after giving effect to such increase, the Revolving Committed Amount
shall not exceed $600,000,000;

(iii)       the representations and warranties set forth in Section 6 shall be
true and correct in all material respects on and as of the date on which such
increase is to become effective;

(iv)       such increase shall be in a minimum amount of $10,000,000 and in
integral multiples of $1,000,000 in excess thereof;

(v)        such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing their commitment and their obligations under this
Agreement in form and substance acceptable to the Administrative Agent;

(vi)       the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Company) it may reasonably request
relating to the corporate or other necessary authority for  and the validity of
such increase in the Revolving Committed Amount, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent;

--------------------------------------------------------------------------------


(vii)      if any Revolving Loans are outstanding at the time of the increase in
the Revolving Committed Amount, the Borrowers shall, if applicable, prepay one
or more existing Revolving Loans (such prepayment to be subject to Section 3.14)
in an amount necessary such that after giving effect to the increase in the
Revolving Committed Amount, each Lender will hold its pro rata share (based on
its Pro Rata Share of the increased Revolving Committed Amount) of outstanding
Revolving Loans; and

(viii)     the Company shall pay such fees to the Administrative Agent, for the
benefit of the Lenders providing such additional commitments, as determined at
the time of such increase.

 It is understood and agreed that any increase in the Revolving Committed Amount
pursuant to this Section 2.1(f) shall not affect the Subsidiary Borrower
Sublimits.


2.2       LETTER OF CREDIT SUBFACILITY.

(a)        The Letter of Credit Commitment.

(i)         Subject to the terms and conditions set forth herein and other terms
and conditions that the applicable L/C Issuer may reasonably require, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.2, from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue standby Letters of Credit in Dollars for the account of a Borrower and to
amend Letters of Credit previously issued by it, in each case in accordance with
subsection (b) below and (B) the Lenders severally agree to participate in such
Letters of Credit; provided, however, that after giving effect to the issuance
of any Letter of Credit (1) the sum of the aggregate principal amount of
outstanding Revolving Loans plus the aggregate principal amount of outstanding
L/C Obligations shall not exceed the Revolving Committed Amount, (2) the sum of
the principal amount of outstanding Revolving Loans plus the principal amount of
outstanding L/C Obligations of each of TNMP and First Choice, as applicable,
shall not exceed the Subsidiary Borrower Sublimit for such Person, (3) with
respect to each individual Lender, the sum of the aggregate principal amount of
outstanding Revolving Loans of such Lender plus the aggregate principal amount
of outstanding L/C Obligations of such Lender shall not exceed such Lender's Pro
Rata Share of the Revolving Committed Amount and (4) the aggregate amount of L/C
Obligations shall not at any time exceed the Letter of Credit Sublimit.  Within
the foregoing limits, and subject to the terms and conditions hereof, a Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

--------------------------------------------------------------------------------


(ii)        An L/C Issuer shall be under no obligation to issue or amend any
Letter of Credit if:

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)       the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;

(C)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(D)       the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;

(E)       such Letter of Credit is in an initial amount less than $100,000
(unless otherwise agreed to by such L/C Issuer), is to be used for a purpose
other than as permitted by Section 7.11, or is denominated in a currency other
than Dollars; or

(F)        a default of any Lender's obligations to fund under Section 2.2(d)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into satisfactory arrangements with the
applicable Borrower or such Lender to eliminate such L/C Issuer's risk with
respect to such Lender.

(iii)       An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

--------------------------------------------------------------------------------


(b)        Procedures for Issuance and Amendment of Letters of Credit.

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower delivered to an L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower.  The Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as such L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as applicable.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day),
(B) the amount thereof, (C) the expiry date thereof, (D) the name and address of
the beneficiary thereof, (E) the documents to be presented by such beneficiary
in case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as such L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (1)
the Letter of Credit to be amended, (2) the proposed date of amendment thereof
(which shall be a Business Day), (3) the nature of the proposed amendment and
(4) such other matters as such L/C Issuer may require.

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof.  Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of such Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer's usual and customary business practices.

(iii)       If a Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an "Auto‑Renewal Letter of Credit"); provided that any such Auto‑Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve‑month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the "Nonrenewal Notice Date") in each such twelve‑month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the applicable L/C Issuer, the applicable Borrower shall not be required to make
a specific request to such L/C Issuer for any such renewal.  Once an
Auto‑Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such renewal if (A) such L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.2(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the applicable Borrower that one or more of the applicable
conditions specified in Section 5 is not then satisfied.

--------------------------------------------------------------------------------


(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

(c)        Participations.  Each Lender, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
applicable L/C Issuer in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Pro Rata Share of the obligations under such Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to such L/C Issuer therefor and discharge
when due, its Pro Rata Share of the obligations arising under such Letter of
Credit.

(d)    Reimbursement.

(i)         In the event of any drawing under any Letter of Credit, the
applicable L/C Issuer will promptly notify the applicable Borrower.  The
applicable Borrower shall reimburse the applicable L/C Issuer on the day of
drawing under any Letter of Credit either with the proceeds of a Revolving Loan
obtained hereunder or otherwise in immediately available funds.  If the
applicable Borrower shall fail to reimburse the applicable L/C Issuer as
provided hereinabove (the "Unreimbursed Amount"), the unreimbursed amount of
such drawing shall bear interest at a per annum rate equal to the Base Rate plus
two percent (2%).

--------------------------------------------------------------------------------


(ii)        Subsequent to a drawing under any Letter of Credit, unless the
applicable Borrower shall immediately notify the applicable L/C Issuer of its
intent to otherwise reimburse such L/C Issuer, such Borrower shall be deemed to
have requested a Base Rate Loan in the amount of the drawing as described
herein, the proceeds of which will be used to satisfy the reimbursement
obligations.  On any day on which the applicable Borrower shall be deemed to
have requested a Revolving Loan borrowing to reimburse a drawing under a Letter
of Credit, the Administrative Agent shall give notice to the Lenders that a
Revolving Loan has been deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing comprised solely of
Base Rate Loans (each such borrowing, a "Mandatory Borrowing") shall be
immediately made from all Lenders (without giving effect to any termination of
the Commitments pursuant to Section 9.2 or otherwise) pro rata based on each
Lender's respective Pro Rata Share and the proceeds thereof shall be paid
directly to the applicable L/C Issuer for application to the respective L/C
Obligations.  Each Lender hereby irrevocably agrees to make such Revolving Loans
immediately upon any such request or deemed request on account of each such
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (A) the amount of Mandatory
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (B) the failure of any conditions specified
in Section 5.2 to have been satisfied, (C) the existence of a Default or an
Event of Default, (D) the failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required hereunder, (E) the
date of such Mandatory Borrowing, or (F) any reduction in the Revolving
Committed Amount or any termination of the Commitments. 

(iii)       In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under the Bankruptcy Code with
respect to the applicable Borrower), then each such Lender hereby agrees that it
shall forthwith fund (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the applicable
Borrower on or after such date and prior to such purchase) its Pro Rata Share in
the outstanding L/C Obligations; provided, that in the event any Lender shall
fail to fund its Pro Rata Share on the day the Mandatory Borrowing would
otherwise have occurred, then the amount of such Lender's unfunded participation
interest therein shall bear interest payable to the applicable L/C Issuer upon
demand, at the rate equal to, if paid within two Business Days of such date, the
Federal Funds Rate, and thereafter at a rate equal to the Base Rate. 
Simultaneously with the making of each such payment by a Lender to such L/C
Issuer, such Lender shall, automatically and without any further action on the
part of such L/C Issuer or such Lender, acquire a participation in an amount
equal to such payment (excluding the portion of such payment constituting
interest owing to such L/C Issuer) in the related unreimbursed drawing portion
of the L/C Obligation and in the interest thereon and shall have a claim against
the applicable Borrower with respect thereto.  Any payment by the Lenders
pursuant to this clause (iii) shall not relieve or otherwise impair the
obligations of the applicable Borrower to reimburse the applicable L/C Issuer
under a Letter of Credit.

--------------------------------------------------------------------------------


(e)        Obligations Absolute.  The obligation of each Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit issued at
its request shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i)         any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other agreement or instrument relating thereto;

(ii)        the existence of any claim, counterclaim, set‑off, defense or other
right that any Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)       any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower's instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer.  The applicable
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

--------------------------------------------------------------------------------


(f)        Role of L/C Issuers.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Agent‑Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuers shall be liable to any Lender for
(i)any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable, (ii)any action
taken or omitted in the absence of gross negligence or willful misconduct or
(iii)the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application.  Each Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude such Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, any Agent‑Related Person, nor any of the respective
correspondents, participants or assignees of the L/C Issuers, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.2(e) provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against a L/C Issuer, and such L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by such L/C Issuer's willful
misconduct or gross negligence or such L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)        Cash Collateral.  If, as of the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the applicable Borrower shall immediately Cash Collateralize the then
aggregate principal amount of all L/C Obligations owing by it (in an amount
equal to such aggregate principal amount determined as of the Letter of Credit
Expiration Date).  Each Borrower hereby grants to the Administrative Agent, for
the benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash collateral shall be maintained in blocked, non‑interest bearing
deposit accounts at Bank of America.

(h)       Applicability of ISP.   Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.

--------------------------------------------------------------------------------


(i)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The applicable Borrower shall pay directly to the applicable L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
in an amount equal to 0.125% times the daily maximum amount available to be
drawn under such Letter of Credit (the "L/C Fronting Fee").  The L/C Fronting
Fee shall be computed on a quarterly basis in arrears and shall be due and
payable on the last Business Day of each Fiscal Quarter (as well as on the
Letter of Credit Expiration Date) for the Fiscal Quarter (or portion thereof)
then ending, beginning with the first of such dates to occur after the issuance
of such Letter of Credit.  In addition, the applicable Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)         Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(k)        Indemnification of L/C Issuers.

            (i)         In addition to its other obligations under this Credit
Agreement, each Borrower hereby agrees to protect, indemnify, pay and hold each
L/C Issuer harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys'
fees) that such L/C Issuer may incur or be subject to as a consequence, direct
or indirect, of (A) the issuance of any Letter of Credit for the account of such
Borrower or (B) the failure of such L/C Issuer to honor a drawing under a Letter
of Credit issued for the account of such Borrower as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions, herein
called "Government Acts").

            (ii)        As between the Borrowers and the L/C Issuers, the
Borrowers shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof.  In the absence of gross negligence or
willful misconduct, no L/C Issuer shall be responsible for:  (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of such L/C Issuer, including, without limitation, any Government Acts. 
None of the above shall affect, impair, or prevent the vesting of an L/C
Issuer's rights or powers hereunder.

--------------------------------------------------------------------------------


            (iii)       In furtherance and extension and not in limitation of
the specific provisions hereinabove set forth, any action taken or omitted by an
L/C Issuer, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such L/C Issuer
under any resulting liability to the Borrowers.  It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the L/C Issuers against any and all risks involved in the issuance of
the Letters of Credit, all of which risks are hereby assumed by the Borrowers,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts.  No L/C
Issuer shall, in any way, be liable for any failure by such L/C Issuer or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of such L/C Issuer.

            (iv)       Nothing in this subsection (k) is intended to limit the
reimbursement obligation of the Borrowers contained in this Section 2.2.  The
obligations of the Borrowers under this subsection (k) shall survive the
termination of this Credit Agreement.  No act or omission of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the applicable L/C Issuer to enforce any right, power or benefit under
this Credit Agreement.

            (l)         Letter of Credit Amounts.  Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.


2.3       CONTINUATIONS AND CONVERSIONS.

Subject to the terms below, the applicable Borrower shall have the option, on
any Business Day prior to the Maturity Date, to continue existing Eurodollar
Loans for a subsequent Interest Period, to convert Base Rate Loans into
Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans.  By no
later than 11:00 a.m. (a) on the date of the requested conversion of a
Eurodollar Loan to a Base Rate Loan and (b) three Business Days prior to the
date of the requested continuation of a Eurodollar Loan or conversion of a Base
Rate Loan to a Eurodollar Loan, the applicable Borrower shall provide telephonic
notice to the Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion in the form of Exhibit 2.3, setting forth whether such
Borrower wishes to continue or convert such Revolving Loans.  Notwithstanding
anything herein to the contrary, (A) except as provided in Section 3.11,
Eurodollar Loans may only be continued or converted into Base Rate Loans on the
last day of the Interest Period applicable thereto, (B) Eurodollar Loans may not
be continued nor may Base Rate Loans be converted into Eurodollar Loans during
the existence and continuation of a Default or an Event of Default and (C) any
request to continue a Eurodollar Loan that fails to comply with the terms hereof
or any failure to request a continuation of a Eurodollar Loan at the end of an
Interest Period shall be deemed a request to convert such Eurodollar Loan to a
Base Rate Loan on the last day of the applicable Interest Period.

--------------------------------------------------------------------------------



2.4       MINIMUM AMOUNTS.

Each request for a borrowing, conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) each
Base Rate Loan shall be in a minimum amount of $3,000,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of outstanding
Revolving Loans) and (c) no more than five Eurodollar Loans shall be outstanding
hereunder at any one time.  For the purposes of this Section 2.4, separate
Eurodollar Loans that begin and end on the same date, as well as Eurodollar
Loans that begin and end on different dates, shall all be considered as separate
Eurodollar Loans.


2.5       EXTENSION OPTION.

(a)        Request for Extension.  At any time after the first anniversary of
the Closing Date but not later than 90 days prior to the Maturity Date, the
Company may, on a one-time basis, by notice to the Lenders, request that the
Lenders extend the Maturity Date from November 15, 2009 to November 15, 2010. 
Each Lender shall, by notice to the Company and the Administrative Agent not
later than the 30th day following the date of such request from the Company,
advise the Company whether or not it agrees to extend the Maturity Date as
requested.   Each decision by a Lender shall be in the sole discretion of such
Lender, and any Lender that has not so advised the Administrative Agent by the
30th day following the date of such request from the Company shall be deemed to
have declined to agree to such extension.  Each of the parties hereto
acknowledges and agrees that no Lender shall be obligated to extend the Maturity
Date pursuant to the terms of this Section 2.5.  Any Lender who fails to agree
to the extension request of the Company, as set forth herein, shall be referred
to, for purposes of this Section, as a "Non-Extending Lender".

            (b)        Extension.  If all of the Lenders agree to the request
for extension of the Maturity Date then the Maturity Date for all Lenders shall
be November 15, 2010.  If there exists any Non-Extending Lenders then the
Company shall (i) withdraw its extension request and the Maturity Date will
remain unchanged or (ii) provided that Lenders whose aggregate Credit Exposure
constitutes more than 75% of the Credit Exposure of all Lenders at such time,
excluding any Defaulting Lender (collectively, the "Approving Lenders"), have
agreed to the extension request, then the Company may extend the Maturity Date
solely as to the Approving Lenders with a reduced Revolving Committed Amount
equal to the aggregate Commitments of the Approving Lenders during such
extension period; it being understood that (A) the Maturity Date relating to the
Non-Extending Lenders shall remain November 15, 2009 and the repayment of all
obligations owed to them and the termination of their Commitments shall occur on
such date and (B) the Maturity Date relating to the Approving Lenders shall be
November 15, 2010.


2.6       DESIGNATION OF TNMP AND FIRST CHOICE AS BORROWERS.

(a)        If the TNP Acquisition is consummated on terms similar to the
Company's stated acquisition financing plan and otherwise on terms reasonably
satisfactory to the Administrative Agent and the TNP Acquisition is in
compliance with all applicable Requirements of Law, each of TNMP and First
Choice (each an "Applicant Borrower") may become a Borrower under this Credit
Agreement provided that the following conditions precedent are satisfied:

--------------------------------------------------------------------------------


(i)         receipt by the Administrative Agent of a Joinder Agreement duly
executed by such Applicant Borrower, together with such organizational
documents, supporting resolutions, incumbency certificates, opinions of counsel
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its sole discretion;

(ii)        in the case of First Choice, (A) the Debt Rating of the Company is
BBB- or better from S&P and Baa3 or better from Moody's and (B) the
Administrative Agent shall have received a Guaranty Agreement duly executed by
the Company guarantying the payment of all Borrower Obligations of First Choice;

(iii)       in the case of TNMP, either (A) the Debt Rating of TNMP is either
(1) BBB- (stable) or better from S&P and Ba1 (positive) or better from Moody's
or (2) BB+ (positive) or better from S&P and Baa3 (stable) or better from
Moody's or (B) (1) the Debt Rating of the Company is BBB- or better from S&P and
Baa3 or better from Moody's and (2) the Administrative Agent shall have received
a Guaranty Agreement duly executed by the Company guarantying the payment of all
Borrower Obligations of TNMP; and

(iv)       no Default or Event of Default exists.

(b)        If the Administrative Agent agrees that all of the requirements of
this Section 2.6(a) have been satisfied with respect to an Applicant Borrower,
then the Administrative Agent shall notify the Company and the Lenders that such
Applicant Borrower has become a Borrower hereunder and the effective date upon
which the Applicant Borrower shall constitute a Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

(c)        Upon execution of a Joinder Agreement as set forth in Section
2.6(a)(i) above, each of TNMP and First Choice hereby irrevocably appoints the
Company as its agent for all purposes relevant to this Credit Agreement and each
of the other Credit Documents, including (i) the giving and receipt of notices,
(ii) the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Borrower hereunder.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein.  Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Credit Agreement shall be deemed to have been delivered to each Borrower. 
Notwithstanding the foregoing, each Borrower may give and receive notices
applicable to it, execute and deliver documents applicable to it and receive
proceeds of Loans requested by it.

--------------------------------------------------------------------------------


(d)       Each of TNMP and First Choice, in their respective capacities as a
Borrower hereunder, may request and accept Credit Extensions in an aggregate
amount not to exceed the Subsidiary Borrower Sublimit applicable to such
Person.  Except as otherwise provided in the Credit Documents, the obligations
of each Borrower under this Agreement and the other Credit Documents to which it
is a party are several and not joint.

(e)        The Company may from time to time, upon not less than 10 Business
Days' written notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate TNMP's or First Choice's status as a Borrower; provided
that (i) there are no outstanding Loans payable by such Borrower or other
amounts payable by such Borrower on account of any Credit Extensions made to it,
as of the effective date of such termination (unless such Loans and other
Borrower Obligations have been assumed in writing by another Borrower) and (ii)
and no Default or Event of Default exists. The Administrative Agent will
promptly notify the Lenders of any such termination of a Borrower's status.


2.7       EVIDENCE OF DEBT.

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to a Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of a
Borrower hereunder to pay any amount owing with respect to its Borrower
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

(b)        In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

--------------------------------------------------------------------------------



SECTION 3

GENERAL PROVISIONS APPLICABLE
TO REVOLVING LOANS


3.1       INTEREST.

(a)        Interest Rate.  Subject to Sections 3.1(b), (i) all Base Rate Loans
shall accrue interest at the Base Rate and (ii) all Eurodollar Loans shall
accrue interest at the Adjusted Eurodollar Rate.

(b)        Default Rate of Interest. 

(i) After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Revolving Loans and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at the Default Rate.

(ii)        After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Revolving Loan and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at the Default Rate.

(c)        Interest Payments.  Interest on Revolving Loans shall be due and
payable in arrears on each Interest Payment Date.


3.2       PAYMENTS GENERALLY.

(a)        No Deductions; Place and Time of Payments.  All payments to be made
by a Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by a Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent's Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender's Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b)        Payment Dates.  Subject to the definition of "Interest Period," if
any payment to be made by a Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

--------------------------------------------------------------------------------


(c)        Advances by Administrative Agent.  Unless the applicable Borrower or
any Lender has notified the Administrative Agent, prior to the time any payment
is required to be made by it to the Administrative Agent hereunder, that such
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that such Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto.  If and to the extent that such payment was not in fact made
to the Administrative Agent in immediately available funds, then:

(i)         if a Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii)        if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
applicable Borrower to the date such amount is recovered by the Administrative
Agent (the "Compensation Period") at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Revolving
Loan included in the applicable Borrowing.  If such Lender does not pay such
amount forthwith upon the Administrative Agent's demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to such Borrowing.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or a Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d)       Several Obligations.  The obligations of the Lenders hereunder to make
Revolving Loans and to fund or purchase Participation Interests are several and
not joint.  The failure of any Lender to make any Revolving Loan or to fund or
purchase any Participation Interest on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan or fund or purchase its Participation Interest.

--------------------------------------------------------------------------------


(e)        Funding Offices.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Revolving Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Revolving Loan in any particular place or manner.


3.3       PREPAYMENTS.

(a)        Voluntary Prepayments.  Each Borrower shall have the right to prepay
its outstanding Revolving Loans in whole or in part from time to time without
premium or penalty; provided, however, that (i) all prepayments under this
Section 3.3(a) shall be subject to Section 3.14, (ii) Eurodollar Loans may only
be prepaid on three Business Days' prior written notice to the Administrative
Agent, (iii) each such partial prepayment of Eurodollar Loans shall be in the
minimum principal amount of $5,000,000 and integral multiples of $1,000,000 and
(iv) each such partial prepayment of Base Rate Loans shall be in the minimum
principal amount of $500,000 and integral multiples of $100,000 or, in the case
of clauses (iii) and (iv), if less than such minimum amounts, the entire
principal amount thereof then outstanding.  Amounts prepaid pursuant to this
Section 3.3(a) shall be applied as the applicable Borrower may elect based on
the Lenders' Pro Rata Shares; provided, however, if such Borrower fails to
specify, such prepayment shall be applied by the Administrative Agent, subject
to Section 3.7, in such manner as it deems reasonably appropriate.

(b)        Mandatory Prepayments.  If at any time (i) the sum of the aggregate
principal amount of Revolving Loans outstanding plus the aggregate principal
amount of L/C Obligations outstanding exceeds the Revolving Committed Amount,
(ii) the sum of the principal amount of outstanding Revolving Loans plus the
principal amount of outstanding L/C Obligations of each of TNMP and First
Choice, as applicable, exceeds the Subsidiary Borrower Sublimit for such Person
or (iii) the aggregate principal amount of L/C Obligations outstanding exceeds
the Letter of Credit Sublimit, the applicable Borrowers shall immediately make a
principal payment to the Administrative Agent and/or Cash Collateralize
outstanding L/C Obligations in a manner, in an amount and in Dollars as is
necessary to be in compliance with Sections 2.1 and 2.2, as applicable, and as
directed by the Administrative Agent.  All amounts required to be prepaid
pursuant to this Section 3.3(b) shall be applied first to Base Rate Loans,
second to Eurodollar Loans in direct order of Interest Period maturities and
third to Cash Collateralize outstanding L/C Obligations.  All prepayments
pursuant to this Section 3.3(b) shall be subject to Section 3.14.

--------------------------------------------------------------------------------



3.4       FEES.

(a)        Commitment Fees.  In consideration of the Revolving Committed Amount
being made available by the Lenders hereunder, the Borrowers agree to pay to the
Administrative Agent, for the pro rata benefit of each Lender based on its Pro
Rata Share, a per annum fee equal to the daily average sum of the Applicable
Percentage for Commitment Fees for each day during the period of determination
multiplied by the Unused Revolving Commitment for each such day (the "Commitment
Fees").  The Commitment Fees shall commence to accrue on the Closing Date and
shall be due and payable in arrears on the last Business Day of each Fiscal
Quarter (as well as on the Maturity Date and on any date that the Revolving
Committed Amount is reduced) for the Fiscal Quarter (or portion thereof) then
ending, beginning with the first of such dates to occur after the Closing Date.

            (b)        Utilization Fees.  If at any time the aggregate principal
amount of outstanding Revolving Loans exceeds an amount equal to fifty percent
(50%) of the Revolving Committed Amount, each Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, a utilization fee
(the "Utilization Fees") equal to the product of (i) the average daily aggregate
principal amount of its outstanding Revolving Loans, calculated from the date
the aggregate principal amount of all outstanding Revolving Loans exceeds an
amount equal to fifty percent (50%) of the Revolving Committed Amount but
excluding the date the aggregate principal amount of all outstanding Revolving
Loans falls below an amount equal to fifty percent (50%), times (ii) a per annum
percentage equal to the Applicable Percentage for Utilization Fees.  The
Utilization Fees shall be payable in arrears on the last Business Day of each
Fiscal Quarter (as well as on the Maturity Date and on any date that the
Revolving Committed Amount is reduced) for the Fiscal Quarter (or portion
thereof) then ending, beginning with the first of such dates to occur after the
Closing Date.

(c)        L/C Fees.  Each Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Sharea fee for each
Letter of Credit issued at its request equal to the Applicable Percentage for
L/C Fees times the daily maximum amount available to be drawn under such Letter
of Credit (the "L/C Fees").  The L/C Fees shall be computed on a quarterly basis
in arrears and shall be due and payable on the last Business Day of each Fiscal
Quarter (as well as on the Letter of Credit Expiration Date) for the Fiscal
Quarter (or portion thereof) then ending, beginning with the first of such dates
to occur after the issuance of such Letter of Credit. 

(d)       Administrative Fees.  The Company agrees to pay to the Administrative
Agent, for its own account, an annual fee as agreed to between the Company and
the Administrative Agent (the "Administrative Fees") in the Fee Letter.


3.5       PAYMENT IN FULL AT MATURITY.

On the Maturity Date, the entire outstanding principal balance of all Revolving
Loans, together with accrued but unpaid interest and all fees and other sums
owing under the Credit Documents, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2; provided that if the Maturity Date
is not a Business Day, then such principal, interest, fees and other sums shall
be due and payable in full on the next preceding Business Day.

--------------------------------------------------------------------------------



3.6       COMPUTATIONS OF INTEREST AND FEES.

(a)        Calculation of Interest and Fees.  Except for Base Rate Loans that
are based upon the Prime Rate, in which case interest shall be computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, all computations of interest and fees hereunder shall be made
on the basis of the actual number of days elapsed over a year of 360 days. 
Interest shall accrue from and including the first date of Borrowing (or
continuation or conversion) to but excluding the last day occurring in the
period for which such interest is payable.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)        Usury.  It is the intent of the Lenders and the Borrowers to conform
to and contract in strict compliance with applicable usury Law from time to time
in effect.  All agreements between the Lenders and the Borrowers are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Borrower
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable Law.  If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this subsection and
such documents shall be automatically reduced to the maximum nonusurious amount
permitted under applicable Law, without the necessity of execution of any
amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Revolving Loans under applicable Law
and which would, apart from this provision, be in excess of the maximum
nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Revolving Loans and not to the payment of
interest, or refunded to the Borrowers or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Revolving Loans.  The right to demand payment of the Revolving
Loans or any other Indebtedness evidenced by any of the Credit Documents does
not include the right to accelerate the payment of any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Revolving
Loans shall, to the extent permitted by applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Revolving Loans so that the amount of interest on account of
the Revolving Loans does not exceed the maximum nonusurious amount permitted by
applicable Law.

--------------------------------------------------------------------------------



3.7       PRO RATA TREATMENT.

Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Revolving Loan, each L/C Credit Extension, each
payment of interest, each payment of fees (other than administrative fees paid
to the Administrative Agent and fronting, documentary and processing fees paid
to the L/C Issuers), each conversion or continuation of any Revolving Loans and
each reduction in the Revolving Committed Amount, shall be allocated pro rata
among the relevant Lenders in accordance with their Pro Rata Shares; provided
that, if any Lender shall have failed to pay its Pro Rata Share of any Revolving
Loan or fund or purchase its Participation Interest, then any amount to which
such Lender would otherwise be entitled pursuant to this Section 3.7 shall
instead be payable to the Administrative Agent until the share of such Revolving
Loan or such Participation Interest not funded or purchased by such Lender has
been repaid.  In the event any principal, interest, fee or other amount paid to
any Lender pursuant to this Credit Agreement or any other Credit Document is
rescinded or must otherwise be returned by the Administrative Agent, (a) such
principal, interest, fee or other amount that had been satisfied by such payment
shall be revived, reinstated and continued in full force and effect as if such
payment had not occurred and (b) such Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to the Federal Funds Rate if
repaid within two (2) Business Days after such request and thereafter the Base
Rate.


3.8       SHARING OF PAYMENTS.

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Revolving Loan, any L/C Obligations or any other obligation owing to such Lender
under this Credit Agreement through the exercise of a right of setoff, banker's
lien or counterclaim, or pursuant to a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Lender under any applicable Debtor Relief Law or
other similar Law or otherwise, or by any other means, in excess of its Pro Rata
Share of such payment as provided for in this Credit Agreement, such Lender
shall promptly pay in cash or purchase from the other Lenders a participation in
such Revolving Loans, L/C Obligations and other obligations in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that all Lenders share such payment in accordance with their Pro Rata Shares. 
The Lenders further agree among themselves that if payment to a Lender obtained
by such Lender through the exercise of a right of setoff, banker's lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
returned, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise returned.  Each Borrower agrees that (a) any Lender so
purchasing such a participation may, to the fullest extent permitted by Law,
exercise all rights of payment, including setoff, banker's lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Revolving Loan, L/C Obligations or other obligation in the amount of such
participation and (b) the Borrower Obligations that have been satisfied by a
payment that has been rescinded or otherwise returned shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred.  Except as otherwise expressly provided in this Credit Agreement, if
any Lender or the Administrative Agent shall fail to remit to any other Lender
an amount payable by such Lender or the Administrative Agent to such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate.  If under any applicable Debtor Relief Law or other similar
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.

--------------------------------------------------------------------------------



3.9       CAPITAL ADEQUACY.

If any Lender determines that the introduction after the Closing Date of any
Law, rule or regulation or other Requirement of Law regarding capital adequacy
or any change therein or in the interpretation thereof, or compliance by such
Lender (or its Lending Office) therewith, has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender's desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.


3.10     EURODOLLAR PROVISIONS.

If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrowers) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan in such
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly notify the Borrowers and
the Lenders.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice.  Upon receipt of such notice, a Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.


3.11     ILLEGALITY.

If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of Dollars in the London interbank market, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert Base Rate Loans
to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand to the Borrowers from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay interest on the amount so prepaid or converted,
together with any amounts due with respect thereto pursuant to Section 3.14.

--------------------------------------------------------------------------------



3.12     REQUIREMENTS OF LAW; RESERVES ON EURODOLLAR LOANS.

(a)        Changes in Law.  If any Lender determines that as a result of the
introduction of or any change in, or in the interpretation of, any Requirement
of Law, or such Lender's compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Loans, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.12 any such increased costs or reduction in amount resulting from (i)
Taxes or Other Taxes (as to which Section 3.13 shall govern) and (ii) reserve
requirements contemplated by subsection (b) below), then from time to time, upon
demand of such Lender (through the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction in yield.

(b)        Reserves.  The Borrowers shall pay to each Lender (to the extent such
Lender has not otherwise been compensated therefor hereunder), as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as "Eurodollar liabilities"), additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent demonstrable error), which, shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Borrowers shall have received at least 15 days' prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.


3.13     TAXES.

(a)        Payment of Taxes.  Any and all payments by the Borrowers to or for
the account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future income, stamp or other taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, but excluding, in the case of the Administrative Agent and each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains its Lending Office
(all such non‑excluded present or future income, stamp or other taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as "Taxes").  If a Borrower shall
be required by any Requirement of Law to deduct any Taxes from or in respect of
any sum payable under any Credit Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.13(a)), the Administrative Agent or such Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other Governmental Authority in accordance with applicable
Requirements of Law, and (iv) within 30 days after the date of such payment,
such Borrower shall furnish to the Administrative Agent (which shall forward the
same to such Lender, if applicable) the original or a certified copy of a
receipt evidencing payment thereof, to the extent such receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

--------------------------------------------------------------------------------


(b)        Additional Taxes.  In addition, the Borrowers agree to pay any and
all present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Credit Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Credit
Document (hereinafter referred to as "Other Taxes").

(c)        No Deduction for Taxes.  If a Borrower shall be required to deduct or
pay any Taxes or Other Taxes from or in respect of any sum payable under any
Credit Document to the Administrative Agent or any Lender, such Borrower shall
also pay to the Administrative Agent (for the account of such Lender) or to such
Lender, at the time interest is paid, such additional amount that such Lender
specifies as necessary to preserve the after‑tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) such Lender would
have received if such Taxes or Other Taxes had not been imposed.

(d)       Indemnification.  The Borrowers agree to indemnify the Administrative
Agent and each Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.13(d)) paid by the Administrative Agent and
such Lender, and (ii) any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto.

(e)        Exemption from Taxes.  In the case of any payment hereunder or under
any other Credit Document by or on behalf of a Borrower through an account or
branch outside the United States, or on behalf of a Borrower by a payor that is
not a United States person, if such Borrower determines that no taxes are
payable in respect thereof, such Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, an opinion of counsel reasonably
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes.  For purposes of this subsection (e), the terms "United States" and
"United States person" shall have the meanings specified in Section 7701 of the
Code.

--------------------------------------------------------------------------------


(f)        Foreign Lenders.  Each Lender that is a foreign corporation, foreign
partnership or foreign trust within the meaning of the Code (a "Foreign Lender")
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Code, two duly signed completed copies of
either IRS Form W‑8BEN or any successor thereto (relating to such Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Lender by the Borrowers pursuant to this Credit
Agreement), as appropriate, or IRS Form W‑8ECI or any successor thereto
(relating to all payments to be made to such Lender by the Borrowers pursuant to
this Credit Agreement) or such other evidence satisfactory to the Company and
the Administrative Agent that such Lender is entitled to an exemption from, or
reduction of, United States withholding tax. Thereafter and from time to time,
each such Lender shall (i) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities), as appropriate, as may reasonably be requested by
the Company or the Administrative Agent and then be available under then current
United States Laws and regulations to avoid, or such evidence as is satisfactory
to the Company and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Lender by the Borrowers pursuant to this Credit Agreement, (ii)
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (iii)
take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re‑designation of its Lending Office) to avoid any Requirement of
Law that a Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.  If the forms or other evidence provided by such Lender
at the time such Lender first becomes a party to this Credit Agreement indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such forms; provided, however, that, if at
the date of any assignment pursuant to which a Lender becomes a party to this
Credit Agreement, the assignor Lender was entitled to payments under Section
3.13(a) in respect of United States withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) United States withholding tax, if any, applicable
with respect to the assignee Lender on such date.  If such Lender fails to
deliver the above forms or other evidence, then the Administrative Agent may
withhold from any interest payment to such Lender an amount equal to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction.  If any Governmental Authority asserts that the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Lender, such Lender shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 3.13(f), and costs and expenses (including the reasonable
fees and expenses of legal counsel) of the Administrative Agent.  For any period
with respect to which a Lender has failed to provide the Company with the above
forms or other evidence (other than if such failure is due to a change in the
applicable Law, or in the interpretation or application thereof, occurring after
the date on which such form or other evidence originally was required to be
provided or if such form or other evidence otherwise is not required), such
Lender shall not be entitled to indemnification under subsection (a) or (c) of
this Section 3.13 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver such form or other evidence required
hereunder, the Borrowers shall take such steps as such Lender shall reasonably
request to assist such Lender in recovering such Taxes.  The obligation of the
Lenders under this Section 3.13(f) shall survive the payment of all Borrower
Obligations and the resignation or replacement of the Administrative Agent.

--------------------------------------------------------------------------------


(g)        Reimbursement.  In the event that an additional payment is made under
Section 3.13(a) or (c) for the account of any Lender and such Lender, in its
reasonable judgment, determines that it has finally and irrevocably received or
been granted a credit against or release or remission for, or repayment of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
applicable Borrower such amount as such Lender shall, in its reasonable
judgment, have determined to be attributable to such deduction or withholding
and which will leave such Lender (after such payment) in no worse position than
it would have been in if such Borrower had not been required to make such
deduction or withholding.  Nothing herein contained shall interfere with the
right of a Lender to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender to claim any tax credit or to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender to do anything that would prejudice its ability to benefit from any
other credits, reliefs, remissions or repayments to which it may be entitled.


3.14     COMPENSATION.

Upon the written demand of any Lender, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Eurodollar
Loan of such Borrower on a day other than the last day of the Interest Period
for such Eurodollar Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

--------------------------------------------------------------------------------


(b)        any failure by such Borrower (for a reason other than the failure of
such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Eurodollar Loan on the date or in the amount previously requested by such
Borrower.

The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re‑employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out‑of‑pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.14, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.


3.15     DETERMINATION AND SURVIVAL OF PROVISIONS.

All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.  Section 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.


SECTION 4

CONDITIONS PRECEDENT TO CLOSING


4.1       CLOSING CONDITIONS.

The obligation of the Lenders to enter into this Credit Agreement and make the
initial Revolving Loans is subject to satisfaction of the following conditions:

(a)        Executed Credit Documents.  Receipt by the Administrative Agent of
duly executed copies of:  (i) this Credit Agreement, (ii) the requested Notes,
and (iii) all other Credit Documents, each in form and substance reasonably
acceptable to the Lenders in their sole discretion.

(b)        Authority Documents.  Receipt by the Administrative Agent of the
following:

(i)         Organizational Documents.  Copies of the articles of incorporation
of the Company certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Company certified by a secretary or
assistant secretary (or the equivalent) of the Company to be true and correct as
of the Closing Date.

--------------------------------------------------------------------------------


(ii)        Resolutions.  Copies of resolutions of the board of directors of the
Company approving and adopting this Credit Agreement and the other Credit
Documents to which it is a party, the transactions contemplated herein and
therein and authorizing execution and delivery hereof and thereof, certified by
a secretary or assistant secretary (or the equivalent) of the Company to be true
and correct and in full force and effect as of the Closing Date.

(iii)       Good Standing.  Copies of certificates of good standing, existence
or its equivalent with respect to the Company certified as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
formation.

(iv)       Incumbency.  An incumbency certificate of the Company certified by a
secretary or assistant secretary (or the equivalent) of the Company to be true
and correct as of the Closing Date.

(c)        Opinions of Counsel.   Receipt by the Administrative Agent of
opinions of counsel from outside counsel to the Company, in form and substance
acceptable to the Administrative Agent, addressed to the Administrative Agent
and the Lenders and dated as of the Closing Date.

(d)       Financial Statements.  Receipt by the Administrative Agent of a copy
of (i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Company and its Subsidiaries
for Fiscal Years 2002 and 2003, audited by independent public accountants of
recognized national standing, (ii) the consolidated balance sheet and income
statement of the Company and its Subsidiaries for the Fiscal Quarter ended
September 30, 2004, together with the related consolidated statement of income
for such Fiscal Quarter and a year to date statement of cash flows and (iii)
such other financial information regarding the Company as the Administrative
Agent may reasonably request.

(e)        Due Diligence.  The Administrative Agent and the Lenders shall have
completed all due diligence with respect to the Company and its Subsidiaries and
the transactions contemplated by this Credit Agreement and the other Credit
Documents, in scope and determination reasonably satisfactory to the
Administrative Agent and the Lenders, including as to the TNP Acquisition.

(f)        Material Adverse Effect.  Since December 31, 2003, there shall have
been no development or event relating to or affecting the Company or any of its
Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect and no Material Adverse Change in the facts and information
regarding the Company and its Subsidiaries as represented to date.

--------------------------------------------------------------------------------


(g)        Absence of Market Disruption.  There shall not have occurred a
material adverse change in or material disruption of conditions in the
financial, banking or capital markets which the Administrative Agent and the
Arrangers, in their sole discretion, deem material in connection with the
syndication of the Credit Agreement.

(h)       Litigation.  There shall not exist any material order, decree,
judgment, ruling or injunction or any material pending or threatened action,
suit, investigation or proceeding against the Company or any of its Subsidiaries
except as represented to date.

(i)         Consents.  All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the transactions contemplated herein and therein have been
received and no condition or Requirement of Law exists which would reasonably be
likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Credit Documents.

(j)         Officer's Certificates.  Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Company as
of the Closing Date stating that (i) the Company and each of its Subsidiaries
are in compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Company or
any of its Subsidiaries, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated herein or therein to occur on such date, (A) the
Company is Solvent, (B) no Default or Event of Default exists, (C) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, (D) since December 31,
2003, there has been no development or event relating to or affecting the
Company or any of its Subsidiaries that has had or could be reasonably expected
to have a Material Adverse Effect and there exists no event, condition or state
of facts that could result in or reasonably be expected to result in a Material
Adverse Change and (E) the Company is in compliance with each of the financial
covenants set forth in Section 7.2, as of September 30, 2004, as demonstrated in
the Covenant Compliance Worksheet attached to such certificate.

(k)        Fees and Expenses.  Unless waived by the Person entitled thereto,
payment by the Company of all fees and expenses owed by them to the
Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date, including, without limitation, as set forth in the Fee Letter.

(l)         Other.  Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

--------------------------------------------------------------------------------



SECTION 5

CONDITIONS TO ALL EXTENSIONS OF CREDIT


5.1       FUNDING REQUIREMENTS.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Revolving Loans and the L/C Issuers shall not be
obligated to issue Letters of Credit unless:

(a)        Notice. The applicable Borrower shall have delivered (i) in the case
of any new Revolving Loan, a Notice of Borrowing, duly executed and completed,
by the time specified in Section 2.1 and (ii) in the case of any Letter of
Credit, a Letter of Credit Application, duly executed and completed, by the time
specified in Section 2.2.

(b)        Representations and Warranties.  The representations and warranties
made by the applicable Borrower in any Credit Document (other than in connection
with the borrowing of a Loan the proceeds of which will be used to repay
commercial paper, the representation and warranties in Section 6.7(a) (but only
with respect to clause (a) of the definition of Material Adverse Effect) and
Section 6.9 of the Credit Agreement) are true and correct in all material
respects at and as if made as of such date except to the extent they expressly
and exclusively relate to an earlier date.  In addition, if the Borrower
Obligations of such Borrower are guaranteed by the Company pursuant to a
Guaranty Agreement, the representations and warranties made by the Company in
any Credit Document (other than in connection with the borrowing of a Loan the
proceeds of which will be used to repay commercial paper, the representation and
warranties in Section 6.7(a) (but only with respect to clause (a) of the
definition of Material Adverse Effect) and Section 6.9 of the Credit Agreement)
are true and correct in all material respects at and as if made as of such date
except to the extent they expressly and exclusively relate to an earlier date.

(c)        No Default.  No Default or Event of Default as to the applicable
Borrower shall exist and be continuing either prior to or after giving effect to
such Credit Extension.  In addition, if the Borrower Obligations of such
Borrower are guaranteed by the Company, no Default or Event of Default with
respect to the Company shall exist and be continuing either prior to or after
giving effect to such Credit Extension.

(d)       Availability.  Immediately after giving effect to such Credit
Extension (and the application of the proceeds thereof), (i) the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding L/C Obligations shall not exceed the Revolving Committed
Amount, (ii) the principal amount of outstanding Revolving Loans plus the
principal amount of outstanding L/C Obligations of each of TNMP and First
Choice, as applicable, shall not exceed the Subsidiary Borrower Sublimit of such
Person, (iii) with respect to each individual Lender, the sum of outstanding
principal amount of Revolving Loans of such Lender and outstanding principal
amount of L/C Obligations of such Lender shall not exceed such Lender's Pro Rata
Share of the Revolving Committed Amount and (iv) the aggregate amount of L/C
Obligations shall not exceed the Letter of Credit Sublimit.

--------------------------------------------------------------------------------


The delivery of each Notice of Borrowing or a Letter of Credit Application shall
constitute a representation and warranty by the applicable Borrower of the
correctness of the matters specified in subsections (b), (c) and (d) above.


SECTION 6

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
each Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:


6.1       ORGANIZATION AND GOOD STANDING.

Each of such Borrower and its Subsidiaries (a) is a corporation, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.


6.2       DUE AUTHORIZATION.

Each of such Borrower and any of its Subsidiaries party to any Credit Document
(a) has the requisite power and authority to execute, deliver and perform this
Credit Agreement and the other Credit Documents to which it is a party and to
incur the obligations herein and therein provided for and (b) has been
authorized by all necessary action to execute, deliver and perform this Credit
Agreement and the other Credit Documents to which it is a party.


6.3       NO CONFLICTS.

Neither the execution and delivery of this Credit Agreement and the other Credit
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by such Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any law
(including without limitation, the Public Utility Holding Company Act of 1935,
as amended), regulation (including without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which would have or would be reasonably
expected to have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

--------------------------------------------------------------------------------



6.4       CONSENTS.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been obtained
or completed.


6.5       ENFORCEABLE OBLIGATIONS.

This Credit Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered and constitute the legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their respective terms, except as may be limited by Debtor Relief Laws or
similar laws affecting creditors' rights generally or by general equitable
principles.


6.6       FINANCIAL CONDITION.

The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of such
Borrower and its Subsidiaries as of such date and for such periods.  No opinion
provided with respect to such Borrower's financial statements pursuant to
Section 7.1 (or as to any prior annual financial statements) has been withdrawn.


6.7       NO MATERIAL CHANGE.

(a)        Since December 31, 2003, there has been no development or event
relating to or affecting such Borrower or any of its Subsidiaries which would
have or would reasonably be expected to have a Material Adverse Effect.

(b)        Since December 31, 2003, there has been no sale, transfer or other
disposition by such Borrower or any of its Subsidiaries of any material part of
its business or property, and, other than the proposed purchase of a partially
constructed power plant in Luna County, New Mexico from Duke Energy North
America LLC, no purchase or other acquisition by such Borrower or any of its
Subsidiaries of any business or property (including the Capital Stock of any
other Person) material in relation to the financial condition of such Borrower
or any of its Subsidiaries, in each case which is not (i) reflected in the most
recent financial statements delivered to the Lenders pursuant to Section 4.1(d)
or 7.1 or in the notes thereto or (ii) otherwise permitted by the terms of this
Credit Agreement and communicated to the Lenders; it being understood that the
TNP Acquisition and the related acquisition financing plans are permitted by the
terms hereof.

--------------------------------------------------------------------------------



6.8       NO DEFAULT.

Neither such Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default
presently exists and is continuing.


6.9       LITIGATION.

There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of such Borrower,
threatened against such Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


6.10     TAXES.

Each of such Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown thereon to be due (including interest and
penalties) and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes which are not
yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. 


6.11     COMPLIANCE WITH LAW.

Each of such Borrower and its Subsidiaries is in compliance with all laws,
rules, regulations, orders and decrees applicable to it or to its properties,
unless such failure to comply would not have or would not reasonably be expected
to have a Material Adverse Effect.


6.12     ERISA.

Except as would not result or reasonably be expected to result in a Material
Adverse Effect:

(a)        During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of such Borrower, no event or condition has occurred or
exists as a result of which any ERISA Event would be reasonably expected to
occur, with respect to any Plan; (ii) no "accumulated funding deficiency," as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

--------------------------------------------------------------------------------


(b)        The actuarial present value of all "benefit liabilities" under each
Single Employer Plan (determined within the meaning of Section 401(a)(2) of the
Code, utilizing the actuarial assumptions used to fund such Plans), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities, except as
disclosed in such Borrower's financial statements.

(c)        Neither such Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of such Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither such Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has been terminated (within the meaning of Title IV of
ERISA), and no Multiemployer Plan is, to the best knowledge of such Borrower,
reasonably expected to be in reorganization, insolvent, or terminated.

(d)       No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject such Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which such Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

(e)        The present value (determined using actuarial and other assumptions
which are reasonable with respect to the benefits provided and the employees
participating) of the liability of such Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.

(f)        Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.


6.13     USE OF PROCEEDS; MARGIN STOCK.

The proceeds of the Credit Extensions to such Borrower hereunder will be used
solely for the purposes specified in  Section 7.9.  None of such proceeds will
be used for the purpose of (a) (i) purchasing or carrying any Margin Stock or
(ii) reducing or retiring any Indebtedness which was originally incurred to
purchase or carry Margin Stock, or (iii) for any other purpose that might
constitute this transaction a "purpose credit" within the meaning of Regulation
U or (b) for the acquisition of another Person unless the board of directors (or
other comparable governing body) or stockholders, as appropriate, of such Person
has approved such acquisition.

--------------------------------------------------------------------------------



6.14     GOVERNMENT REGULATION.

(a)        In the case of the Company:  the Company is a "holding company"
within the meaning of that term under the Public Utility Holding Company Act of
1935, as amended ("PUHCA"), and any issuance of the Notes by the Company
hereunder, the Credit Extensions contemplated by this Credit Agreement and the
borrowing, repayment and reborrowing of Loans hereunder is permitted by PUHCA
and requires no authorization or approval of any Governmental Authority other
than such authorizations and approvals that already have been obtained.

(b)        In the case of First Choice or TNMP (only if such Person has become a
Borrower hereunder):  such Borrower will constitute a "subsidiary company"
within the meaning of that term under PUHCA, and any issuance of the Notes by
such Borrower and the Credit Extensions contemplated by this Credit Agreement
and the borrowing, repayment and reborrowing of Loans hereunder is permitted by
PUHCA and requires no authorization or approval of any Governmental Authority
other than such authorizations and approvals that already have been obtained.

(c)        Such Borrower is not an "investment company" registered or required
to be registered under the Investment Company Act of 1940, as amended, or
controlled by such a company.


6.15     SOLVENCY.

Such Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.


6.16     DISCLOSURE.

Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of a Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.


6.17     ENVIRONMENTAL MATTERS.

Except as would not result or reasonably be expected to result in a Material
Adverse Effect:  (a) each of the properties of such Borrower and its
Subsidiaries (the "Properties") and all operations at the Properties are in
substantial compliance with all applicable Environmental Laws, (b) there is no
undocumented or unreported violation of any Environmental Law with respect to
the Properties or the businesses operated by such Borrower and its Subsidiaries
(the "Businesses") that such Borrower is aware of, and (c) there are no
conditions relating to the Businesses or Properties that have given rise to or
would reasonably be expected to give rise to a liability under any applicable
Environmental Laws.

--------------------------------------------------------------------------------



6.18     MATERIAL LEASES.

Set forth on Schedule 6.18 hereto is a complete and accurate list of the
Material Leases on the date hereof, showing the expiration date and annual
rental cost thereof.  PSNM is entitled to exercise all of the rights of lessee
purported to be granted to PSNM under each such Material Lease.


6.19     MATERIAL LEASE INTEREST PAYMENTS AND DISCOUNT RATE.

Schedule 6.19 hereto, as most recently provided to the Administrative Agent,
sets forth the same (a) amounts with respect to the interest portion of payments
under the Material Leases of PSNM and (b) discount rate used to calculate the
net present value of all amounts payable under the Material Leases as have been
most recently provided (or that PSNM intends to provide shortly) to Moody's and
S&P or as have otherwise been agreed to by the Required Lenders.


SECTION 7

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all of its Borrower Obligations:


7.1       INFORMATION COVENANTS.

Such Borrower will furnish, or cause to be furnished, to the Lenders:

(a)        Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each Fiscal Year of such Borrower, a
consolidated balance sheet and income statement of such Borrower and its
Subsidiaries, as of the end of such Fiscal Year, together with the related
consolidated statements of income and of cash flows for such Fiscal Year,
setting forth in comparative form figures for the preceding Fiscal Year, all
such financial information described above to be in reasonable form and detail
and, in each case, audited by independent certified public accountants of
recognized national standing reasonably acceptable to the Required Lenders and
whose opinion shall be furnished to the Lenders, and shall be to the effect that
such financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect.

(b)        Quarterly Financial Statements. As soon as available, and in any
event within 60 days after the close of each Fiscal Quarter of such Borrower
(other than the fourth Fiscal Quarter), a consolidated balance sheet and income
statement of such Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows, in each case setting
forth in comparative form figures for the corresponding period of the preceding
Fiscal Year, all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Required Lenders, and, in each
case, accompanied by a certificate of a Financial Officer of such Borrower to
the effect that such quarterly financial statements fairly present in all
material respects the financial condition of such Person and have been prepared
in accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements.

--------------------------------------------------------------------------------


(c)        Officer's Certificate.  At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the applicable Borrower with the
financial covenants set forth in Section 7.2 as of the end of such fiscal period
and (ii) stating that no Default or Event of Default exists, or if any Default
or Event of Default does exist, specifying the nature and extent thereof and
what action such Borrower proposes to take with respect thereto.

(d)       Reports.  Notice of the filing by such Borrower of any Form 10-Q, Form
10-K or Form 8-K with the SEC promptly upon the filing thereof and copies of all
financial statements, proxy statements, notices and reports as such Borrower
shall send to its shareholders concurrently with the mailing of any such
statements, notices or reports to its shareholders.

(e)        Notices.  Upon such Borrower obtaining knowledge thereof, such
Borrower will give written notice to the Administrative Agent within ten days of
(i) the occurrence of a Default or Event of Default, specifying the nature and
extent thereof and what action such Borrower propose to take with respect
thereto and (ii) the occurrence of any of the following with respect to such
Borrower or any of its Subsidiaries (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against such Borrower or any
of its Subsidiaries which, if adversely determined, would have or would
reasonably be expected to have a Material Adverse Effect, (B) one or more
judgments, orders, or decrees shall be entered against such Borrower or any of
its Subsidiaries involving a liability of $5,000,000 or more, in the aggregate
or (C) the institution of any proceedings against such Borrower or any of its
Subsidiaries with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation or alleged violation of, any
federal, state or local law, rule or regulation (including, without limitation,
any Environmental Law), the violation of which would have or would reasonably be
expected to have a Material Adverse Effect.

(f)        ERISA.  Upon such Borrower or any ERISA Affiliate obtaining knowledge
thereof, such Borrower will give written notice to the Administrative Agent
promptly (and in any event within ten days) of any of the following which would
result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or would be reasonably expected to lead to,
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against such Borrower or any of its ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which such
Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) a change in the funding status of any Plan, in each case together with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of such Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken with respect thereto. 
Promptly upon request, such Borrower shall furnish the Lenders with such
additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each "plan year" (within the meaning of
Section 3(39) of ERISA).

--------------------------------------------------------------------------------


(g)        Debt Ratings.   Prompt notice of any change in the Debt Ratings of
such Borrower.

(h)       Other Information.  With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of such Borrower as the Lenders may reasonably request. 

Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Borrower posts such documents, or provides a link thereto on such Borrower's
website on the Internet at the website address listed on Schedule 11.1; or (ii)
on which such documents are posted on such Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (A) a Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests such
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) a Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance a Borrower shall be required to provide paper copies of the Officer's
Certificate required by Section 7.1(c) to the Administrative Agent.  Except for
such Officer's Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

--------------------------------------------------------------------------------



7.2       FINANCIAL COVENANTS. 

                        (a)        Debt Capitalization.

                        (i)         Company.  At all times the ratio of
(i) Consolidated Indebtedness of the Company to (ii) Consolidated Capitalization
of the Company shall be less than or equal to 0.65 to 1.0.  For purposes of such
calculation, the portion of Consolidated Indebtedness of the Company
attributable to obligations under Material Leases shall be the net present value
(using (i) the discount rate (A) set forth in Schedule 6.19, so long as
Schedule 6.19 specifies the same relevant discount rate as is used in
calculating such net present value provided to Moody's and S&P or (B) the
discount rate used in calculating such net present value provided to Moody's and
S&P or (ii) any such other rate as shall be proposed by the Company (and agreed
upon by the Required Lenders) of all amounts payable under the Material Leases.

                        (ii)        TNMP.  At all times subsequent to TNMP
becoming a Borrower hereunder in accordance with Section 2.6, the ratio of
(i) Consolidated Indebtedness of TNMP to (ii) Consolidated Capitalization of
TNMP shall be less than or equal to 0.65 to 1.0. 

                        (b)        Interest Coverage Ratios. 

                        (i)         Company.  As of the last day of each Fiscal
Quarter of the Company, for the twelve month period ending on such date, the
ratio of (i) Consolidated EBITDA of the Company to (ii) Consolidated Interest
Expense of the Company shall be greater than or equal to 2.75 to 1.0.

                        (ii)        TNMP.  As of the last day of each Fiscal
Quarter of the Company ending subsequent to the date that TNMP becomes a
Borrower hereunder in accordance with Section 2.6, for the twelve month period
ending on such date, the ratio of (i) Consolidated EBITDA of TNMP to
(ii) Consolidated Interest Expense of TNMP shall be greater than or equal to
2.75 to 1.0.

 7.3       Preservation of Existence and Franchises.

(a)        Such Borrower will do (and will cause each of its Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its existence
and rights, franchises and authority. 

(b)        Such Borrower will maintain (and will cause each of its Subsidiaries
to maintain) its properties in good condition and not waste or otherwise permit
such properties to deteriorate, reasonable wear and tear excepted.

--------------------------------------------------------------------------------



7.4       BOOKS AND RECORDS.

Such Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves). 


7.5       COMPLIANCE WITH LAW.

Such Borrower will comply (and will cause each of its Subsidiaries to comply)
with all laws (including, without limitation, all Environmental Laws and ERISA
laws), rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its properties, if the
failure to comply would have or would reasonably be expected to have a Material
Adverse Effect.


7.6       PAYMENT OF TAXES AND OTHER INDEBTEDNESS.

Such Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that such Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.


7.7       INSURANCE.

Such Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker's compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.


7.8       PERFORMANCE OF OBLIGATIONS.

Such Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.

--------------------------------------------------------------------------------



7.9       USE OF PROCEEDS.

The proceeds of the Credit Extensions may be used solely (a) to finance the TNP
Acquisition and (b) for working capital, letters of credit, capital
expenditures, support for commercial paper and other general corporate purposes
of such Borrower.


7.10     AUDITS/INSPECTIONS.

Upon reasonable notice and during normal business hours, such Borrower will
permit representatives appointed by the Administrative Agent or the Lenders,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect such Borrower's property, including its books
and records, its accounts receivable and inventory, such Borrower's facilities
and its other business assets, and to make photocopies or photographs thereof
and to write down and record any information such representative obtains and
shall permit the Administrative Agent or such Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such matters with the officers, employees and representatives of such
Borrower; provided, that an officer or authorized agent of such Borrower shall
be present during any such discussions between the officers, employees or
representatives of such Borrower and the representatives of the Administrative
Agent or any Lender.


7.11     OWNERSHIP OF CERTAIN SUBSIDIARIES.

The Company shall (a) at all times own and control 100% of the Voting Stock of
PSNM, (b) at any time after the consummation of the TNP Acquisition, own and
control, directly or indirectly, 100% of the Voting Stock of TNMP and (c) if the
Borrower Obligations of First Choice are guarantied by the Company, own and
control, directly or indirectly, 100% of the Voting Stock of First Choice.


 SECTION 8

NEGATIVE COVENANTS

Unless otherwise approved in writing by the Required Lenders, each Borrower
covenants and agrees that, until the termination of the Commitments, the
termination or expiration of all Letters of Credit and the payment in full of
its Borrower Obligations:


8.1       NATURE OF BUSINESS.

Such Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.

--------------------------------------------------------------------------------



8.2       CONSOLIDATION AND MERGER.

Such Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby, a Person may be merged or consolidated with or into
such Borrower so long as such Borrower shall be the continuing or surviving
corporation and, if the Company is a party to such transaction, the Company is
the continuing or surviving corporation.


8.3       SALE OR LEASE OF ASSETS.

Such Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) with respect to the Company,
sales of accounts receivable and energy services contract revenues by PSNM in
connection with the Fleet Accounts Receivable Securitization and other sales of
accounts receivable and energy services contract revenues so long as such other
sales are non-recourse to the Company and are otherwise on customary market
terms; (b) with respect to First Choice, the sales of accounts receivable in
connection with the securitization effected by that certain Power Supply and
Service Agreement between First Choice and Constellation Energy, (c) with
respect to the Company, transfers of assets to PNMR Services Company, a
wholly-owned operational services company, in the ordinary course of business,
(d) sales of assets (excluding those permitted in clauses (a), (b) and (c)
hereof) for fair value, if the aggregate value of all such transactions in any
calendar year, does not exceed 25%of the book value of Total Assets of such
Borrower, as calculated as of the end of the most recent FiscalQuarter, and
(e) sale, lease, transfer or other disposition, at less than fair value, of any
other assets of such Borrower and its Subsidiaries, provided that the aggregate
book value of such assets shall not exceed $10,000,000 in any calendar year.


8.4       AFFILIATE TRANSACTIONS.

Such Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm's-length transaction with a Person other than an Affiliate.

--------------------------------------------------------------------------------



8.5       LIENS.

Such Borrower will not (nor will it permit its Subsidiaries to) contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, securing any Indebtedness
other than the following: (a) Liens securing Borrower Obligations, (b) Liens for
taxes not yet due or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen's, mechanics', warehousemen's, carrier's,
landlords' and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than 90 days or which are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof), (d) pledges or deposits made in the ordinary course of
business to secure payment of worker's compensation insurance, unemployment
insurance, pensions or social security programs, (e) Liens arising from good
faith deposits in connection with or to secure performance of tenders, bids,
leases, government contracts, performance and return‑of‑money bonds and other
similar obligations incurred in the ordinary course of business (other than
obligations in respect of the payment of borrowed money), (f) Liens arising from
good faith deposits in connection with or to secure performance of statutory
obligations and surety and appeal bonds, (g) easements, rights‑of‑way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes,
(h) judgment Liens that would not constitute an Event of Default, (i) Liens
arising by virtue of any statutory or common law provision relating to banker's
liens, rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution, (j) any Lien created or
arising over any property which is acquired, constructed or created by such
Borrower or its Subsidiaries, but only if (i) such Lien secures only principal
amounts (not exceeding the cost of such acquisition, construction or creation)
raised for the purposes of such acquisition, construction or creation, together
with any costs, expenses, interest and fees incurred in relation thereto or a
guarantee given in respect thereof, (ii) such Lien is created or arises on or
before 180 days after the completion of such acquisition, construction or
creation, (iii) such Lien is confined solely to the property so acquired,
constructed or created and any improvements thereto and (iv) the aggregate
principal amount of all Indebtedness at any one time outstanding that is secured
by such Liens shall not exceed (A) in the case of the Company and its
Subsidiaries, $50,000,000 and (B) in the case of any other Borrower and its
Subsidiaries, $25,000,000, (k) any Lien on Margin Stock, (l)  Liens with respect
to the Indebtedness evidenced by the FMB Indenture, but only to the extent of
the Insured Series First Mortgage Bonds, and the "permitted encumbrances" under
the FMB Indenture, (m) with respect to the Company and PSNM, the assignment of,
or Liens on, accounts receivable in connection with Fleet Accounts Receivable
Securitization and the filing of related financing statements under the Uniform
Commercial Code of the applicable jurisdictions, (n) with respect to First
Choice, Liens in connection with that certain Power Supply and Service Agreement
between First Choice and Constellation Energy, (o) the assignment of, or Liens
on, demand, energy or wheeling revenues, or on capacity reservation or option
fees, payable to such Borrower or any of its Subsidiaries with respect to any
wholesale electric service or transmission agreements, the assignment of, or
Liens on, revenues from energy services contracts, and the assignment of, or
Liens on, capacity reservation or option fees payable to such Borrower or such
Subsidiary with respect to asset sales permitted herein, (p) any extension,
renewal or replacement (or successive extensions, renewals or replacements), as
a whole or in part, of any Liens referred to in the foregoing clauses (a)
through (o), for amounts not exceeding the principal amount of the Indebtedness
secured by the Lien so extended, renewed or replaced, provided that such
extension, renewal or replacement Lien is limited to all or a part of the same
property or assets that were covered by the Lien extended, renewed or replaced
(plus improvements on such property or assets), (q) Liens on Property that is
subject to a Material Lease that is classified as an operating lease as of the
Closing Date but which is subsequently converted into a capital lease, (r) Liens
securing obligations under Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes, (s) Liens granted by
bankruptcy-remote special purpose Subsidiaries to secure stranded cost
securitization bonds, and (t) Liens on Property, in addition to those otherwise
permitted by clauses (a) through (s) above, securing, directly or indirectly,
Indebtedness or obligations of such Borrower and its Subsidiaries arising
pursuant to other agreements entered into in the ordinary course of business
which do not exceed, in the aggregate at any one time outstanding, (i) in the
case of the Company and its Subsidiaries, $50,000,000 and (ii) in the case of
any other Borrower and its Subsidiaries, $25,000,000.

--------------------------------------------------------------------------------



8.6       ACCOUNTING CHANGES.

Such Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.


8.7       BURDENSOME AGREEMENTS.

Such Borrower will not (nor will it permit any of its Subsidiaries to) enter
into any contractual obligation (other than this Credit Agreement or any other
Credit Document) that limits the ability (a) of any Subsidiary of such Borrower
to make Restricted Payments to such Borrower or to otherwise transfer property
to such Borrower or the Company if the Company guarantees the Borrower
Obligations of such Borrower or (b) of such Borrower (or any guarantor of the
Borrower Obligations of such Borrower) to create, incur, assume or suffer to
exist Liens on its property.


SECTION 9

EVENTS OF DEFAULT


9.1       EVENTS OF DEFAULT.

An Event of Default with respect to a Borrower shall exist upon the occurrence
of any of the following specified events (each an "Event of Default"):

(a)        Payment.  Such Borrower shall:  (i) default in the payment when due
of any principal of any of its Revolving Loans or L/C Obligations; or (ii)
default, and such default shall continue for three or more Business Days, in the
payment when due of any interest on its Loans or L/C Obligations or of any fees
or other amounts owing by it hereunder, under any of the other Credit Documents
or in connection herewith or therewith.

(b)        Representations.  Any representation, warranty or statement made or
deemed to be made by such Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

--------------------------------------------------------------------------------


(c)        Covenants.  Such Borrower shall:

(i)         default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect
to the existence of such Borrower), 7.9, 7.10, 7.11 or 8.1 through 8.7,
inclusive; or

(ii)        default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 10 days after the earlier of such Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.

(d)       Credit Documents.  Any Credit Document shall fail to be in force and
effect or such Borrower shall (or with respect to any Guaranty Agreement with
respect to such Borrower, the Company shall) so assert or any Credit Document
shall fail to give the Administrative Agent or the Lenders the rights, powers,
liens and privileges purported to be created thereby.

(e)        Bankruptcy, etc.  The occurrence of any of the following with respect
to such Borrower or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Borrower or any of its Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Borrower or any of its Subsidiaries or for any substantial part
of their property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable Debtor Relief Law now or hereafter
in effect is commenced against such Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) such Borrower or any of its Subsidiaries shall commence a voluntary case
under any applicable Debtor Relief Law now or hereafter in effect, or consent to
the entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) such Borrower or any of its Subsidiaries admit in
writing its inability to pay its debts generally as they become due or any
action shall be taken by any Person in furtherance of any of the aforesaid
purposes.

(f)        Defaults under Other Agreements.

(i)         Such Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.

--------------------------------------------------------------------------------


(ii)        With respect to any Indebtedness of such Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Credit Agreement)
in excess of $20,000,000in the aggregate (A) such Borrower or any of its
Subsidiaries shall (x) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to such Indebtedness, or (y)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness to become due prior to its stated
maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid.

(iii)       a Guarantor Event of Default shall exist with respect to such
Borrower.

(g)        Judgments.  Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against
such Borrower or any of its Subsidiaries and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period ending on the
first to occur of (i) the last day on which such judgment, order or decree
becomes final and unappealable and, where applicable, with the status of a
judicial lien or (ii) 60 days; provided that if such judgment, order or decree
provides for periodic payments over time then such Borrower or such Subsidiary
shall have a grace period of 30 days with respect to each such periodic payment.

(h)       ERISA.  The occurrence of any of the following events or conditions if
any of the same would have or would be reasonably expected to have a Material
Adverse Effect:  (i) any "accumulated funding deficiency," as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, shall exist with respect to any Plan, or any lien shall arise on the
assets of such Borrower or any ERISA Affiliate in favor of the PBGC or a Plan;
(ii) an ERISA Event shall occur with respect to a Single Employer Plan which is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan which
is, in the reasonable opinion of the Required Lenders, likely to result in (A)
the termination of such Plan for purposes of Title IV of ERISA, or (B) such
Borrower or any ERISA Affiliate incurring any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which would be reasonably expected to subject such Borrower or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which such Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.

--------------------------------------------------------------------------------


(i)         Change of Control.  There shall occur a Change of Control.


9.2       ACCELERATION; REMEDIES.

Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the applicable
Borrower (and the Company if it guaranties the Borrower Obligations of such
Borrower), except as otherwise specifically provided for herein:

(a)        Termination of Commitments.  Declare the Commitments and the
obligation of the L/C Issuers to make L/C Credit Extensions to such Borrower
terminated whereupon the Commitments and the obligation of the L/C Issuers to
make L/C Credit Extensions to such Borrower shall be immediately terminated.

(b)        Acceleration of Revolving Loans.  Declare the unpaid principal of and
any accrued interest in respect of all Revolving Loans, all L/C Obligations and
any and all other Borrower Obligations of any and every kind owing by such
Borrower to the Administrative Agent or the Lenders under the Credit Documents
to be due, whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by such Borrower.

(c)        Cash Collateral.  Direct such Borrower to Cash Collateralize (and
such Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default under Section 9.1(e), it will immediately Cash
Collateralize) L/C Obligations in respect of subsequent drawings under all then
outstanding Letters of Credit in an amount equal to the then outstanding
principal amount of L/C Obligations.

(d)       Enforcement of Rights.  To the extent permitted by Law enforce any and
all rights and interests created and existing under applicable Law and under the
Credit Documents, including, without limitation, all rights of set‑off and all
rights under the Guaranty Agreement, if applicable.

--------------------------------------------------------------------------------


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments and any obligation of the L/C Issuers
to make L/C Credit Extensions to such Borrower shall automatically terminate and
all Revolving Loans, all L/C Obligations, all accrued interest in respect
thereof, all accrued and unpaid fees and other Borrower Obligations owing to the
Administrative Agent and the Lenders by such Borrower hereunder shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or the Lenders, which notice or other action
is expressly waived by such Borrower.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate "creditor" holding
a separate "claim" within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.


9.3       ALLOCATION OF PAYMENTS AFTER EVENT OF DEFAULT.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender from a Borrower
or any of its Subsidiaries on account of amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent, the L/C Issuers or any of the Lenders in connection with
enforcing the rights of the Administrative Agent, the L/C Issuers and the
Lenders under the Credit Documents against such Borrower (and the Company if it
guaranties the Borrower Obligations of such Borrower), ratably among them in
proportion to the amounts described in this clause "FIRST" payable to them;

SECOND, to payment of any fees owed to the Administrative Agent, the L/C Issuers
or any Lender by such Borrower, ratably among them in proportion to the amounts
described in this clause "SECOND" payable to them;

THIRD, to the payment of all accrued interest payable to the Lenders and the L/C
Issuers hereunder by such Borrower, ratably among them in proportion to the
amounts described in this clause "THIRD" payable to them;

FOURTH, to the payment of the outstanding principal amount of the Revolving
Loans and L/C Obligations of such Borrower, ratably among them in proportion to
the amounts described in this clause "FOURTH" payable to them;

FIFTH, to the Administrative Agent, for the account of the L/C Issuers, to Cash
Collateralize that portion of the L/C Obligations of such Borrower comprised of
the aggregate undrawn amount of Letters of Credit;

SIXTH, to all other Borrower Obligations of such Borrower which shall have
become due and payable under the Credit Documents and not repaid pursuant to
clauses "FIRST" through "FIFTH" above, ratably among the holders of such
Borrower Obligations in proportion to the amounts described in this clause
"SIXTH" payable to them; and

SEVENTH, the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause "FIFTH" above shall be applied to satisfy drawings
under such Letters of Credit as they occur.  If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Borrower
Obligations of such Borrower, if any, in the order set forth above.

--------------------------------------------------------------------------------



SECTION 10

AGENCY PROVISIONS


10.1     APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

(a)        Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Credit Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Credit Agreement or any other Credit Document, together with such powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any other Credit
Document or otherwise exist against the Administrative Agent.  Without limiting
the generality of the foregoing sentence, the use of the term "agent" herein and
in the other Credit Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Requirement of Law.  Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.

(b)        Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Section 10 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term "Administrative Agent" as used in this Section 10 and in the definition of
"Agent‑Related Person" included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.


10.2     DELEGATION OF DUTIES.

The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys‑in‑fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney‑in‑fact that it selects in the absence of gross
negligence or willful misconduct.

--------------------------------------------------------------------------------



10.3     LIABILITY OF ADMINISTRATIVE AGENT.

No Agent‑Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Borrower or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any
Borrower or any other party to any Credit Document to perform its obligations
hereunder or thereunder.  No Agent‑Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Borrower or any Affiliate thereof.


10.4     RELIANCE BY ADMINISTRATIVE AGENT.

(a)        The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrowers), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b)        For purposes of determining compliance with the conditions specified
in Section 4.1, each Lender that has signed this Credit Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

--------------------------------------------------------------------------------



10.5     NOTICE OF DEFAULT.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or a Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default."  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the Required Lenders in accordance with Section 9; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.


10.6     CREDIT DECISION; DISCLOSURE OF INFORMATION BY THE ADMINISTRATIVE AGENT.

Each Lender acknowledges that no Agent‑Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrowers or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent‑Related Person to any
Lender as to any matter, including whether Agent‑Related Persons have disclosed
material information in their possession.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent‑Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and their respective Subsidiaries, and all
applicable bank or other regulatory Requirement of Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrowers hereunder.  Each Lender
also represents that it will, independently and without reliance upon any
Agent‑Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrowers or
any of their respective Affiliates which may come into the possession of any
Agent‑Related Person.

--------------------------------------------------------------------------------



10.7     INDEMNIFICATION OF ADMINISTRATIVE AGENT.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent‑Related Person (to the extent not
reimbursed by or on behalf of the Borrowers and without limiting the obligation
of any Borrower to do so), pro rata, and hold harmless each Agent‑Related Person
from and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Agent‑Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent‑Related Person's own gross negligence or willful
misconduct; it being understood and agreed that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out‑of‑pocket expenses
(including, without limitation, the reasonable fees and expenses of legal
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Credit
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers.  The undertaking
in this Section shall survive termination of the Commitments, the payment of all
Borrower Obligations and the resignation of the Administrative Agent.


10.8     ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrowers and their Affiliates as though Bank of
America were not the Administrative Agent or an L/C Issuer hereunder and without
notice to or consent of the Lenders.  The Lenders acknowledge that, pursuant to
such activities, Bank of America or its Affiliates may receive information
regarding the Borrowers or their Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrowers or an
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Revolving
Loans, Bank of America shall have the same rights and powers under this Credit
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or an L/C Issuer, and the terms "Lender"
and "Lenders" include Bank of America in its individual capacity.  The foregoing
provisions of this Section 10.8 shall apply equally to Lenders and their
Affiliates to the extent such Lenders are acting in their individual capacities
and not in their capacities as Lenders hereunder.

--------------------------------------------------------------------------------



10.9     SUCCESSOR ADMINISTRATIVE AGENT.

The Administrative Agent may resign as Administrative Agent upon 30 days' notice
to the Lenders; provided that any such resignation by Bank of America shall also
constitute its resignation as L/C Issuer.  If the Administrative Agent resigns
under this Credit Agreement, the Required Lenders shall appoint from among the
Lenders a successor Administrative Agent for the Lenders, which successor
Administrative Agent shall be consented to by the Company at all times other
than during the existence of an Event of Default (which consent of the Company
shall not be unreasonably withheld or delayed).  If no successor Administrative
Agent is appointed prior to the effective date of the resignation of the
retiring Administrative Agent, the retiring Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor Administrative
Agent from among the Lenders.  Upon the acceptance of its appointment as
successor Administrative Agent hereunder, the Person acting as such successor
Administrative Agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the retiringL/C Issuer and the respective
terms "Administrative Agent" and "L/C Issuer" shall mean such successor
Administrative Agent andL/C Issuer and the retiring Administrative Agent's
appointment, powers and duties as Administrative Agent shall be terminated and
the retiring L/C Issuer's rights, powers and duties as such shall be terminated,
without any other or further act or deed on the part of such retiring
Administrative Agent or L/C Issuer or any other Lender, other than the
obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.  After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Section 10 and
Sections 11.5 and 11.6 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Credit
Agreement.  If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.


10.10   ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Revolving Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans, L/C Obligations and
all other Borrower Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and its respective agents and counsel and all other amounts
due the Lenders and the Administrative Agent under Sections 3.4 and 11.5)
allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

--------------------------------------------------------------------------------


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.4 and 11.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


10.11   OTHER AGENTS; ARRANGERS AND MANAGERS.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a "syndication agent," "documentation agent,"
"co‑agent," "book manager," "lead manager," "Arrangers," "lead Arrangers" or
"co‑Arrangers" shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement other than, in the case of
such Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.


SECTION 11

MISCELLANEOUS


11.1     NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES.

(a)        General.  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)         if to a Borrower, the Administrative Agent or the L/C Issuers, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.1 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

--------------------------------------------------------------------------------


(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent and the L/C Issuers pursuant to Section 2 shall not
be effective until actually received by such Person.  In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

(b)        Effectiveness of Facsimile Documents and Signatures.  Credit
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Requirement of
Law, have the same force and effect as manually‑signed originals and shall be
binding on the Borrowers, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually‑signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(c)        Limited Use of Electronic Mail.  Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.1 and 7.2,
and to distribute Credit Documents for execution by the parties thereto, and may
not be used for any other purpose.

(d)       Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
a Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrowers shall indemnify each
Agent‑Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Borrower.  All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

--------------------------------------------------------------------------------



11.2     RIGHT OF SET‑OFF.

In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set‑off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the applicable Borrower against obligations and liabilities of such Borrower
to the Lenders hereunder, under the Notes, the other Credit Documents or
otherwise, irrespective of whether the Administrative Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set‑off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto.  The Borrowers hereby agree that any Person purchasing a
participation in the Revolving Loans and Commitments hereunder pursuant to
Sections 3.8 or 11.3(e) may exercise all rights of set‑off with respect to its
participation interest as fully as if such Person were a Lender hereunder.


11.3     SUCCESSORS AND ASSIGNS.

(a)        The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) or (i) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

--------------------------------------------------------------------------------


(b)        Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender's Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund (as defined in subsection (g) of this Section)
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations under this Credit Agreement with
respect to the Loans or the Commitment assigned, (iii) any assignment of a
Commitment must be approved by the Administrative Agent and the L/C Issuers
(such approval not to be unreasonably withheld or delayed) unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500.  Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment).  Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrative Agent's Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register").  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

--------------------------------------------------------------------------------


(d)       Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or the Company or any of the Company's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations) owing to it); provided that (i) such Lender's
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Credit
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that directly affects such Participant. 
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.9, 3.12, 3.13 and
3.14to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 3.7as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.8 as though it were a Lender.

(e)        A Participant shall not be entitled to receive any greater payment
under Section 3.9, 3.12, 3.13or 3.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company's prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.13 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.13(f) as though it were a Lender.

(f)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

--------------------------------------------------------------------------------


(g)        Notwithstanding anything to the contrary contained herein, any Lender
(a "Granting Lender") may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company (an "SPC") the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Credit Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  Each party hereto hereby agrees that (A) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Credit Agreement (including its obligations under Sections 3.9, 3.12, 3.13
and 3.14), (B) no SPC shall be liable for any indemnity or similar payment
obligation under this Credit Agreement for which a Lender would be liable, and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Credit Document,
remain the lender of record hereunder.  The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Credit Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior debt of any SPC, it will not institute against, or join any
other Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the Laws of the United
States or any State thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of any
Borrower and the Administrative Agent and withoutpaying any processing fee
therefor, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non‑public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.

 (i)         Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.3, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Credit Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Credit Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j)         Notwithstanding anything to the contrary contained herein, if at any
time a Lender that is also an L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, such Lender mayupon 30 days' notice to the
Company and the Lenders, resign as L/C Issuer.  In the event of any such
resignation as L/C Issuer, the Company shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Company to appoint any such successor shall affect the resignation of
such Lender as L/C Issuer.  If a Lender resigns as L/C Issuer, it shall retain
all the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Loans or fund risk
participations pursuant to Section 2.2.

--------------------------------------------------------------------------------



11.4     NO WAIVER; REMEDIES CUMULATIVE.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have.  No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.


11.5     ATTORNEY COSTS, EXPENSES, TAXES AND INDEMNIFICATION BY BORROWERS.

(a)        Each Borrower agrees, on a joint and several basis, (i) to pay or
reimburse the Administrative Agent and the Arrangers for all costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Credit Agreement and the other Credit Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable fees and expenses of
legal counsel, and (ii) to pay or reimburse the Administrative Agent and each
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Credit Agreement or the other Credit Documents (including all such costs and
expenses incurred during any "workout" or restructuring in respect of the
Borrower Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all reasonable fees and expenses of
legal counsel.  The foregoing costs and expenses shall include all search,
filing, recording, and appraisal charges and fees and taxes related thereto, and
other out‑of‑pocket expenses incurred by the Administrative Agent and the
Arrangers and the cost of independent public accountants and other outside
experts retained by the Administrative Agent, the Arrangers or any Lender. 
Other than costs and expenses payable in connection with the closing of the
transactions contemplated by this Credit Agreement pursuant to Section 11.5(a)
(which shall be payable on the Closing Date unless otherwise agreed by the
Administrative Agent and the Arrangers), all amounts due under this Section 11.5
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Commitments and repayment
of all other Borrower Obligations.

(b)        Whether or not the transactions contemplated hereby are consummated,
the Borrowers shall, on a joint and several basis, indemnify and hold harmless
each Agent‑Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys‑in‑fact
(collectively the "Indemnitees") from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including the reasonable fees and
expenses of legal counsel) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (i) the execution,
delivery, enforcement, performance or administration of any Credit Document or
any other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Commitment, Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property currently or formerly owned or
operated by the Company, any Subsidiary of the Company, or any Environmental
Claim related in any way to the Company or any Subsidiary of the Company, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the "Indemnified Liabilities"), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). 
All amounts due under this Section 11.5 shall be payable within ten Business
Days after demand therefor.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Borrower Obligations.

--------------------------------------------------------------------------------



11.6     AMENDMENTS, WAIVERS AND CONSENTS.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrowers and acknowledged by the
Administrative Agent; provided that no such amendment, change, waiver, discharge
or termination shall, without the consent of each Lender directly affected
thereby:

(a)        extend the Maturity Date;

(b)        reduce the rate or extend the time of payment of interest (other than
as a result of waiving the applicability of any post‑default increase in
interest rates on the Revolving Loans or fees hereunder);

(c)        reduce or waive the principal amount of any Revolving Loan or extend
the time of payment thereof;

(d)       increase or extend the Commitment of a Lender (it being understood and
agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

(e)        except as contemplated by Section 2.6(e), release any Borrower from
its obligations or consent to the assignment or transfer by any Borrower of any
of its rights and obligations under (or in respect of) the Credit Documents;

(f)        amend, modify or waive any provision of this Section 11.6 or Sections
3.7, 3.8, 9.1(a), 11.2, 11.3 or 11.5;

(g)        reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders; or

(h)       increase the Subsidiary Borrower Sublimit.

Notwithstanding the above, (i) no provision of Section 3.4(d) or Section 10may
be amended or modified without the consent of the Administrative Agent, (ii) no
provision of this Credit Agreement or any other Credit Document that addresses
the rights or obligations of the Administrative Agent may be amend or modified
without prior written consent of the Administrative Agent and (iii) no provision
of Section 2.2 and no other provision of this Credit Agreement or any other
Credit Document that addresses the rights or obligations of the L/C Issuers may
be amended or modified without the prior written consent of the L/C Issuers. 

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then, notwithstanding the provisions of this Section 11.6, it shall not be
entitled to vote on any matter requiring the consent of the Required Lenders or
to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Borrower
Obligations, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code supersede the unanimous consent provisions set forth
herein and (B) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

--------------------------------------------------------------------------------



11.7     COUNTERPARTS.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. 


11.8     HEADINGS.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9     SURVIVAL OF INDEMNIFICATION AND REPRESENTATIONS AND WARRANTIES.

(a)        Survival of Indemnification.  All indemnities set forth herein shall
survive the execution and delivery of this Credit Agreement, the making of any
Credit Extension and the repayment of the Revolving Loans and other Borrower
Obligations and the termination of the Commitments hereunder.

(b)        Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Borrower
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


11.10   GOVERNING LAW; VENUE; SERVICE.

(a)        THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).  Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document may be brought in the courts of the State of New York or of the United
States for the Southern District of New York, and, by execution and delivery of
this Credit Agreement, each Borrower hereby irrevocably accepts for itself and
in respect of its Property, generally and unconditionally, the jurisdiction of
such courts.

(b)        Each Borrower irrevocably consents to the service of process in any
action or proceeding with respect to this Credit Agreement or any other Credit
Document by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective ten days after such mailing.  Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
Law.

--------------------------------------------------------------------------------



11.11   WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  Each of the parties to this
Credit Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents.


11.12   SEVERABILITY.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.13   FURTHER ASSURANCES.

Each Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.


11.14   CONFIDENTIALITY.

Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Borrower.

--------------------------------------------------------------------------------


For purposes of this Section, "Information" means all information received from
a Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by a Borrower
or any Subsidiary, provided that, in the case of information received from a
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


11.15   ENTIRETY.

This Credit Agreement together with the other Credit Documents and the Fee
Letters represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.


11.16   BINDING EFFECT; CONTINUING AGREEMENT.

(a)        This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Companyand the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Credit Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent and each Lender and their
respective successors and assigns.

(b)        This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Revolving Loans, interest, fees and
other Borrower Obligations have been paid in full and all Letters of Credit and
Commitments have been terminated.  Upon termination, the Borrowers shall have no
further obligations (other than the indemnification provisions and other
provisions that by their terms survive) under the Credit Documents; provided
that should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.

--------------------------------------------------------------------------------



11.17   REGULATORY STATEMENT.

            Pursuant to the terms of an order issued by the New Mexico Public
Regulation Commission, the Company is required to include the following
separateness covenants in any debt instrument:

            The Company and PSNM are being operated as separate corporate and
legal entities.  In agreeing to make loans to the Company, the Company's
lendersare relying solely on the creditworthiness of the Company based on the
assets owned by the Company, and the repayment of the loan will be made solely
from the assets of the Company and not from any assets of PSNM; and the
Company's lenderswill not take any steps for the purpose of procuring the
appointment of an administrative receiver or the making of an administrative
order for instituting any bankruptcy, reorganization, insolvency, wind up or
liquidation or any like proceeding under applicable law in respect of PSNM.


11.18   USA PATRIOT ACT NOTICE.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.


11.19   ACKNOWLEDGMENT.

Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to each Borrower.  Each of the parties to this
Credit Agreement acknowledges and agrees that any such covenants that require a
Borrower to cause any of its Subsidiaries to take or to refrain from taking
specified actions will be enforceable unless prohibited by applicable law or
regulatory requirement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

BORROWER:

 

PNM RESOURCES, INC.

a New Mexico corporation

By:    /s/ Terry R. Horn                   

Name:    Terry R. Horn                   

Title:    Vice President and Treasurer

--------------------------------------------------------------------------------


LENDERS:

BANK OF AMERICA, N.A.,

individually in its capacity as a Lender and in

its capacity as Administrative Agent and L/C Issuer
 

By:    /s/ Michelle A. Schoenfeld       

Name:    Michelle A. Schoenfeld       

Title:    Senior Vice President           

WACHOVIA BANK, NATIONAL ASSOCIATION,

individually in its capacity as a Lender and L/C Issuer

By:       /s/ James A. Sharp               

Name:    James A. Sharp                   

Title:    Associate                               

CITIBANK, N.A.

By:    /s/ Stuart J. Glen                       

Name:    Stuart J. Glen                       

Title:    Vice President                       

JPMORGAN CHASE BANK, N.A.

By:    /s/ Peter M. Ling                       

Name:    Peter M. Ling                       

Title:    Managing Director                   

--------------------------------------------------------------------------------


UNION BANK OF CALIFORNIA, N.A.

By:    /s/ Efrain Soto                           

Name:    Efrain Soto                           

Title:    Vice President                       

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By:            /s/ A. Bernstein                   

Name:    A. Bernstein                           

Title:    Asst. Vice President                   

U.S. BANK NATIONAL ASSOCIATION

By:    /s/ James W. Henken                   

Name:    James W. Henken                   

Title:    Vice President                           

MERRILL LYNCH BANK USA

By:    /s/ Louis Alder                           

Name:    Louis Alder                           

Title:    Director                                   

MORGAN STANLEY BANK

By:    /s/ Daniel Twenge                       

Name:    Daniel Twenge                       

Title:Vice President                               

--------------------------------------------------------------------------------


ROYAL BANK OF CANADA

By:    /s/ David A. McCluskey               

Name:    David A. McCluskey               

Title:    Authorized Signatory                   

LEHMAN BROTHERS BANK, FSB

By:    /s/ Gary T. Taylor                       

Name:    Gary T. Taylor                       

Title:    Vice President                           

WELLS FARGO BANK, N.A.

By:    /s/ Daniel A. Conklin                   

Name:    Daniel A. Conklin                   

Title:Vice President                               

UBS LOAN FINANCE LLC

By:    /s/ Wilfred V. Saint                       

Name:    Wilfred V. Saint                       

Title:    Director Banking Products Services, US

By:    /s/ Joselin Fernandes                   

Name:    Joselin Fernandes                   

Title:    Associate Director Banking Products Services, US

--------------------------------------------------------------------------------


COMPASS BANK

By:    /s/ Gary Millhollon                   

Name:    Gary Millhollon                   

Title:    Senior Vice President

BANK OF THE WEST

By:    /s/ J. Chesley "Chez" Steel       

Name:    J. Chesley "Chez" Steel       

Title:    Senior Vice President           

SOUTHWEST SECURITIES BANK

By:    /s/ John Holt                           

Name:    John Holt                           

Title:    President                               

HIBERNIA NATIONAL BANK

By:    /s/ Laura K. Watts                   

Name:    Laura K. Watts                   

Title:    Vice President                       